As filed with the Securities and Exchange Commission on August 23 , 2010 Registration No. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— AMENDMENT NO. 5 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ————— NORTH BAY RESOURCES INC. (Exact name of registrant as specified in its charter) Delaware 83-0402389 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) PO Box 162, Skippack, Pennsylvania 19474 (215) 661-1100 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) ————— Perry Leopold, Chief Executive Officer 2120 Bethel Road Lansdale, Pennsylvania 19446 (215) 661-1100 (Name, address, including zip code, and telephone number, including area code, of agent for service) ————— Approximate date of commencement of proposed sale to the public: As soon as practicable after this registration statement becomes effective. ————— Approximate Date of Commencement of Proposed Sale to the Public:from time to time after the effective date of this Registration Statement as determined by market conditions and other factors. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box.¨ If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company x The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933 or until this registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section8(a), may determine. 1 THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY JURISDICTION WHERE THE OFFER OR SALE IS NOT PERMITTED. SUBJECT TO COMPLETION DATED AUGUST 20 , 2010 PROSPECTUS NORTH BAY RESOURCES INC. 6,589,147 Shares of Common Stock This prospectus (the “Prospectus”) relates to the resale of 6,589,147 shares of our common stock, par value of $0.001, bya single shareholderwho beneficially own shares of our common stock.We are not selling any shares of our common stock in this offering and therefore we will not receive any proceeds from this offering. The shares will be sold at the fixed price of $0.05 until the common stock becomes quoted on the Over-the-Counter Bulletin Board or listed on a securities exchange. The shares of our common stock are currently traded on the Pink Sheets and not on the Over-the-Counter-Bulletin Board, however, the Company plans to register its stock for issuance on the Over-the-Counter-Bulletin Board.Once the Company’s stock is registered for trading on the Over-the-Counter-Bulletin Board the stock will be offered for sale by the selling stockholder at prices established on the Over-the-Counter Bulletin Board during the term of this offering. The stock prices may be different than prevailing market prices or at privately negotiated prices. Our common stock is quoted on the Pink Sheets under the symbol “NBRI.PK.” Once our common stock is quoted on the Over-the-Counter-Bulletin Board the prices will fluctuate based on the demand for the shares of our common stock. INVESTING IN OUR COMMON STOCK INVOLVES A HIGH DEGREE OF RISK. SEE “RISK FACTORS ” BEGINNING ON TO READ ABOUT FACTORS YOU SHOULD CONSIDER BEFORE BUYING SHARES OF OUR COMMON STOCK. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OF ACCURACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY JURISDICTION WHERE THE OFFER OR SALE IS NOT PERMITTED. The date of this Prospectus is August , 2010 2 TABLE OF CONTENTS PROSPECTUS SUMMARY 4 RISK FACTORS 8 USE OF PROCEEDS 16 DILUTION 16 PLAN OF DISTRIBUTION 19 DESCRIPTION OF SECURITIES TO BE REGISTERED 24 VALIDITY OF SECURITIES 27 DESCRIPTION OF BUSINESS 27 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONAND RESULTSOF OPERATIONS 75 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 84 UNAUDITED FINANCIAL STATEMENTS FOR THE SIX MONTH PERIOD ENDED JUNE 30 , 2010 90 AUDITED FINANCIAL STATEMENTS FOR THE PERIODS ENDED DECEMBER 31, 2, 2008 INFORMATION NOT REQUIRED IN PROSPECTUS SIGNATURES POWER OF ATTORNEY 3 Table of Contents EXPLANATORY NOTE This Amendment No. 5 to Form S-1 is being filed to correct typographical errors in the Summary Compensation Table and to update the Cherry 3 claim data from the previous Amendment No. 4 filed on August 20, 2010.No other disclosures have changed. GENERAL As used in this Prospectus, references to “the Company,” “North Bay”, “we”, “our,” “ours” and “us” refer to North Bay Resources Inc., unless otherwise indicated. In addition, any references to our “financial statements” are to our financial statements except as the context otherwise requires. PROSPECTUS SUMMARY This summary highlights selected information contained elsewhere in this prospectus.This summary does not contain all the information that you should consider before investing in the common stock.You should carefully read the entire Prospectus, including “Risk Factors”, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the Financial Statements, before making an investment decision. Corporate Background and Our Business The Company was incorporated in the State of Delaware on June 18, 2004 under the name Ultimate Jukebox, Inc.On September 4, 2004, Ultimate Jukebox, Inc. merged with NetMusic Corporation, and subsequently changed the Company name to NetMusic Entertainment Corporation.On March 10, 2006, the Company ceased digital media distribution operations, began operations as a natural resources company, and changed the Company name to Enterayon, Inc.On January 15, 2008, the Company merged with and assumed the name of its wholly-owned subsidiary, North Bay Resources Inc.As a result of the merger, Enterayon, Inc. was effectively dissolved, leaving North Bay Resources Inc. as the remaining company. The Company’s business plan is based on the Generative Business Model, which we believe can generate a steady stream of revenue before any property is ever developed into a commercial mining operation.The Generative Business Model comprises the following steps: 1. Targeting and acquiring mining properties with good historical assays. (1) 2. Identifying potential partners for the development of each of the Company’s properties and entering into joint-venture or option agreements.In most cases, the partner is another mining company whose shares trade on a public exchange. 3. The initial agreement usually comprises a small non-refundable cash payment in advance and a significant number of shares in the stock of the partner or acquiring company.Cash and shares increase in staged payments on the anniversary date of the agreement.In the case of an option agreement, the Company will retain a Net Smelter Royalty with a buyout provision should the property be the site of a major discovery and/or developed into a commercially-operating mine.In the case of a joint-venture, we retain a percentage of ownership, typically 50%, in the event the partner satisfies all the terms of the contract to completion. (2) 4. The partner or acquiring company also must commit to a specific work program over a period of several years to develop the property, often involving a commitment of several million dollars. 5. We believe these work programs enable us to maintain our properties for little or no cost, as the annual maintenance fees due to the government are offset by the amount of money spent on property exploration and development paid for by our partners.Any surplus of expenditures beyond what is due to maintain the properties can then be applied as “portable assessment credits” towards the maintenance of other Company properties that are not yet producing revenue but which have good prospects of doing so in the future.(3) 6. If at anytime the partner defaults on the work agreement or does not make staged cash or stock payments by the anniversary date, the property then reverts back to us,which then leaves us free to find another partner and begin the process all over again. 4 Table of Contents (1) The acquisition of a mining property conveys the mineral or placer rights for mining-related purposes only, and while our rights allow us to use the surface of a claim for mining and exploration activities, our claims do not convey any other surface, residential or recreational rights to the Company.Additionally, our right to extraction is limited to relatively small amounts, such as would be used for bulk sampling, and actual mining operations require additional permits and possibly conversion of our claims to mining leases.The initial term of any claim staked in British Columbia is one year.This term may be extended for up to 10 years at a time by filing a statement of work showing minimum expenditures on a mineral claim of $4 per hectare per year for the first 3 years, and $8 per hectare per year for each year thereafter, plus a registration fee of $0.40 per hectare. In the event no work is performed by the anniversary date of each claim, the claims may be extended for up to one year at a time by paying the work commitment as a fee to the Province of British Columbia, which is referred to as Cash In Lieu Of Work (“CIL fee”). These fees are the responsibility of the Company to maintain our mineral or placer rights in good standing. (2) The Company presently has two joint-ventures under contract. The Fawn Property is currently under a joint-venture agreement with Silver Quest Resources Ltd (TSX-V: SQI) (“Silver Quest”). Upon completion of all of the terms of the agreement, Silver Quest will own a 75% interest, and North Bay will own 25%.The Coronation Gold Property is currently under a joint-venture agreement with Lincoln Resources Inc. (“Lincoln”). Upon completion and fulfillment of all the terms of the agreement, North Bay and Lincoln will each own 50% of the Coronation Gold Property. (3) Our primary cost in any option or JV agreements is typically the degree to which we give up our rights to any property.In the case of an option agreement, we give up all of our rights if all of the terms of the contract are fulfilled, and will only retain a net smelter royalty (NSR), typically 2%.In the case of a joint-venture, we will generally retain only 25% to 50% of our rights if all of the terms of the contract are fulfilled, and may be subject to fu r ther dilution should we elect not to further participate in the joint-venture. Our properties in British Columbia are located and acquired through the use of a suite of online applications which are provided to people and companies licensed to acquire and maintain mineral rights within the Province of British Columbia.Mineral Titles Online (MTO) is an Internet-based mineral titles administration system provided and maintained by the British Columbia Ministry of Energy, Mines, and Petroleum Resources (MEMPR) that allows the mineral exploration industry to acquire and maintain mineral titles by selecting the area on a seamless digital GIS map of British Columbia and pay the associated fees electronically. The MTO system is also interactively linked to British Columbia’s MINFILE Project and Assessment Report Indexing System (ARIS), both of which are provided and maintained by the British Columbia Geological Survey (BCGS). The MINFILE Project is a mineral inventory system that contains information on more than 12,300 metallic mineral, industrial mineral and coal occurrences in British Columbia.It is used by industry, governments, universities and the public to find information on documented mineralization anywhere in British Columbia, develop exploration strategies, conduct geoscience research, and evaluate the resource potential of an area. The ARIS database has over 30,500 approved mineral exploration assessment reports filed by the exploration and mining industry since 1947. These reports provide information on geological, geophysical, geochemical, drilling and other exploration-related activities throughout B.C. Both MINFILE and ARIS are interlinked with MTO, which combined and interfaced with other geospatial applications such as Google Earth, provide a skilled user with the ability to virtually visit any location in British Columbia, analyze its geographical and geological setting, access and evaluate its geological records and the historical archives of any prior development work, and determine the relative value of a given area.If the area is also open to staking, a claim can then be staked, and the required claim registration fees can be paid immediately and interactively. 5 Table of Contents The company presently has two joint-ventures under contract. 1. The Fawn Property is currently under a joint-venture agreement with Silver Quest Resources Ltd (TSX-V: SQI) (“Silver Quest”).Silver Quest may acquire a 75% interest in the Fawn property by making aggregate cash payments of $100,000, issuing 150,000 shares, and incurring $1,500,000 in exploration expenditures over four years. Of the aggregate payments and commitments due, $25,000 in cash and 50,000 shares are due upon receipt of regulatory acceptance by the TSX Venture Exchange (now effective), and $250,000 in exploration expenditures must be expended in the first 12 months.Upon completion of all of the terms of the agreement whereby Silver Quest acquires a 75% interest, a 75/25 joint-venture will be formed.If subsequent to the formation of the joint-venture the interest of either party is reduced by dilution to less than 10%, such party's interest will automatically be converted to a 2% net smelter return royalty (NSR). The other party may then purchase one half of the NSR at any time up to 90 days following the commencement of commercial production for $1,500,000. 2. The Coronation Property is currently under a joint-venture agreement with Lincoln Resources Inc. (“Lincoln”), a private Nevada corporation.The agreement calls for Lincoln to commit up to $1.5 million CDN over three years for exploration expenses, developmental drilling, and surface ore recovery, with a minimum expenditure of $250,000 during the first year.Upon completion of the work program and fulfillment of all the terms of the agreement, North Bay and Lincoln will each own 50% of the Coronation Gold Property, and will equally share any and all net revenue, including any near-term profits generated from surface ore recovery operations.North Bay has received an initial cash payment of $12,500 CDN from Lincoln, less a $2,500 CDN finders fee paid to an independent third party. As of July 20, 2010, an amendment to the August 6, 2009 Coronation Gold JV agreement has been agreed to.The amendment extends the terms of the work commitment by one year, such that expenditures required in the first year of the agreement are extended until August 6, 2011, and further expenditures extended similarly by one year. .In consideration of the amended agreement, North Bay will receive an additional cash payment of $10,000 USD, with $5,000 due on or before August 6, 2010, and the balance due within 30 days thereafter.In addition, the Company has received $550 USD from Lincoln to cover the annual claim maintenance fees on the property, as per the August 6, 2009 agreement. The Company also plans on generating revenue through mining once commercial operations begin on any of its properties. Our CEO, Mr. Perry Leopold owns 100 shares of the Company’s Series I Preferred Stock. Each outstanding share of the Series I Preferred Stock represents its proportionate share of eighty per cent (80%) of all votes entitled to be voted and which is allocated to the outstanding shares of Series I Preferred Stock and therefore Mr. Leopold is able to control the outcome of most corporate matters on which our shareholders are entitled to vote. These shares are not convertible into common stock or any commodities. The Series I Preferred Stock was issued in February 2007. These shares were issued to our Chief Executive Officer, Mr. Perry Leopold, in February 2007 as an anti-takeover measure to insure that Mr. Leopold maintains control of the Company during periods when the Company’s stock may be severely undervalued and subject to hostile takeover in the open market.As specified in the Certificate of Designation filed by the Company with the Delaware Secretary of State in February 2007, ”the outstanding shares of Series I Preferred Stock shall vote together with the shares of Common Stock of the Corporation as a single class and, regardless of the number of shares of Series I Preferred Stock outstanding and as long as at least one of such shares of Series I Preferred Stock is outstanding, shall represent eighty percent (80%) of all votes entitled to be voted at any annual or special meeting of shareholders of the Corporation or action by written consent of shareholders.Each outstanding share of the Series I Preferred Stock shall represent its proportionate share of the 80% which is allocated to the outstanding shares of Series I Preferred Stock”. Our headquarters are located at 2120 Bethel Road, Lansdale, PA 19446, with a mailing address of PO Box 162, Skippack, PA 19474.Our website is located at www.northbayresources.com. Our telephone number is (215) 661-1100. Going Concern Our financial statements have been prepared on a going concern basis, which implies the Company will continue to realize its assets and discharge its liabilities in the normal course of business. The Company has generated modest revenues since inception and has never paid any dividends and is unlikely to pay dividends. The continuation of the Company as a going concern is dependent upon the continued financial support from its shareholders, the ability of the Company to obtain necessary equity financing to continue operations and to determine the existence, discovery and successful exploration of economically recoverable reserves in its resource properties, confirmation of the Company’s interests in the underlying properties, and the attainment of profitable operations. The Company has had very little operating history to date. These financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. These factors raise substantial doubt regarding the ability of the Company to continue as a going concern. We have experienced recurring net losses from operations, which losses have caused an accumulated deficit of approximately $ 10,186,544 million as of June 30 , 2010. In addition, we have a working capital deficit of approximately $ 712,323 as of June 30 , 2010. We had net losses of $786,979 and $328,478 for the years ended December31, 2009 and 2008, respectively. These factors, among others, raise substantial doubt about our ability to continue as a going concern. If we are unable to generate profits and are unable to continue to obtain financing to meet our working capital requirements, we may have to curtail our business sharply or cease operations altogether. Our continuation as a going concern is dependent upon our ability to generate sufficient cash flow to meet our obligations on a timely basis to retain our current financing, to obtain additional financing, and, ultimately, to attain profitability. Should any of these events not occur, we will be adversely affected and we may have to cease operations. 6 Table of Contents As of December 31, 2009 the accumulated deficit attributable to CEO stock awards valued according to GAAP totals $2,558,535 since inception. As of December 31, 2009 the accumulated deficit attributable to CEO compensation is $656,310 in deferred compensation.This reflects the total amounts unpaid as per the management agreement with The PAN Network, a private company with current ongoing operations and which is owned by our CEO, Mr. Perry Leopold. These totals date back to January 2006, less any amounts actually paid or forgiven since 2006, and are non-cash expenses which are included in the accumulated deficit since inception.Actual CEO compensation paid in cash since 2006 has totaled $113,882, consisting of $10,000 in 2006, $50,764 in 2007, $23,139 in 2008, and $29,979 in 2009.These cash expenditures are also included in the accumulated deficit. The ongoing execution of our business plan is expected to result in operating losses over the next twelve months. Management believes it will need to raise capital through stock issuances in order to have enough cash to maintain its operations for the next twelve months. There are no assurances that we will be successful in achieving our goals of obtaining cash through stock issuances or increasing revenues and reaching profitability. In view of these conditions, our ability to continue as a going concern is dependent upon our ability to meet our financing requirements, and to ultimately achieve profitable operations. Management believes that its current and future plans provide an opportunity to continue as a going concern. The accompanying financial statements do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts and classification of liabilities that may be necessary in the event we cannot continue as a going concern. 7 Table of Contents ABOUT THIS OFFERING Securities Being Offered Up to 6,589,147shares of common stock in North Bay Resources Inc. Risk Factors The securities offered hereby involve a high degree of risk and should not be purchased by investors who cannot afford the loss of their entire investment. See “Risk Factors.” Common Stock Issued Before Offering 70,186,434 shares of our common stock are issued and outstanding as of the date of this prospectus. Common Stock Issued After Offering 70,186,434 shares of common stock. Use of Proceeds We will not receive any proceeds from the sale of the common stock by the selling shareholder. RISK FACTORS The shares of our common stock being offered for resale by the selling security holder are highly speculative in nature, involve a high degree of risk and should be purchased only by persons who can afford to lose the entire amount invested in the common stock. Before purchasing any of the shares of common stock, you should carefully consider the following factors relating to our business and prospects. The risks and uncertainties described below are not exclusive. Additional risks and uncertainties not presently known or that the Company currently deems immaterial may also impair operations. If any of the following risks actually occurs, our business, financial condition or operating results could be materially adversely affected.As one of our stockholders, you will be subject to the risks inherent in our business.In such case, the trading price of our common stock could decline and you may lose all or part of your investmentAs of the date of this filing, our management is aware of the following material risks and we have included all known material risks in this section: Risks Related To Our Business We have been the subject of a going concern opinion by our independent auditors who have raised substantial doubt as to our ability to continue as a going concern 8 Table of Contents Our audited financial statements have been prepared on a going concern basis, which implies the Company will continue to realize its assets and discharge its liabilities in the normal course of business. The Company has generated modest revenues since inception and has never paid any dividends and is unlikely to pay dividends. The continuation of the Company as a going concern is dependent upon the continued financial support from its shareholders, the ability of the Company to obtain necessary equity financing to continue operations and to determine the existence, discovery and successful exploration of economically recoverable reserves in its resource properties, confirmation of the Company’s interests in the underlying properties, and the attainment of profitable operations. The Company has had very little operating history to date. These financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. These factors raise substantial doubt regarding the ability of the Company to continue as a going concern. We have experienced recurring net losses from operations, which losses have caused an accumulated deficit of approximately $10,186,544 million as of June 30 , 2010. In addition, we have a working capital deficit of approximately $712,323 as of June 30 , 2010. We had net losses of $786,979 and $328,478 for the years ended December31, 2009 and 2008, respectively. These factors, among others, raise substantial doubt about our ability to continue as a going concern. If we are unable to generate profits and are unable to continue to obtain financing to meet our working capital requirements, we may have to curtail our business sharply or cease operations altogether. Our continuation as a going concern is dependent upon our ability to generate sufficient cash flow to meet our obligations on a timely basis to retain our current financing, to obtain additional financing, and, ultimately, to attain profitability. Should any of these events not occur, we will be adversely affected and we may have to cease operations. As of December 31, 2009 the accumulated deficit attributable to CEO stock awards valued according to GAAP totals $2,558,535 since inception. As of December 31, 2009 the accumulated deficit attributable to CEO compensation is $656,310 in deferred compensation.This reflects the total amounts unpaid as per the management agreement with The PAN Network, a private company with current ongoing operations and which is owned by our CEO, Mr. Perry Leopold. These totals date back to January 2006, less any amounts actually paid or forgiven since 2006, and are non-cash expenses which are included in the accumulated deficit since inception. Actual CEO compensation paid in cash since 2006 has totaled $113,882, consisting of $10,000 in 2006, $50,764 in 2007, $23,139 in 2008, and $29,979 in 2009.These cash expenditures are also included in the accumulated deficit. Excluding management fees, which are deferred as-needed, the Company has required approximately $6,000 (USD) per month to maintain its mineral claims in good standing and pay general administrative expenses.We believe these expenses can be maintained at present levels for the foreseeable future.Going forward, once the Company becomes a fully-reporting company, we estimate it will cost an additional $2,500 to $5,000 per month in SEC compliance fees, consisting primarily of accounting, legal, and edgarization fees.The Company believes it can generate enough revenue from claim sales and joint-ventures to cover these costs, and we believe we can rely on our equity credit line established with Tangiers to make up for any revenue shortfall once our S-1 registration statement is made effective by the SEC.However, as there is no assurance that this S-1 will be made effective, the equity line with Tangiers may be unavailable to us.If we cannot generate sufficient revenue or raise additional funds through equity, we may not be able to maintain our mineral claims or make timely filings with the SEC The ongoing execution of our business plan is expected to result in operating losses over the next twelve months. Management believes it will need to raise capital through stock issuances in order to have enough cash to maintain its operations for the next twelve months. There are no assurances that we will be successful in achieving our goals of obtaining cash through stock issuances or increasing revenues and reaching profitability. In view of these conditions, our ability to continue as a going concern is dependent upon our ability to meet its financing requirements, and to ultimately achieve profitable operations. Management believes that its current and future plans provide an opportunity to continue as a going concern. The accompanying financial statements do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts and classification of liabilities that may be necessary in the event we cannot continue as a going concern. 9 Table of Contents We maynot be able to engage in joint-ventures, which could have a significant negative impact on our financial condition We believe that the key to our success is to increase our revenues and available cash through joint-venture opportunities. We may not have the resources required to promote our properties and attract viable joint-venture partners. If we are unable to secure additional joint-venture partners for our mining properties, we will not be able to generate enough revenue to achieve and maintain profitability or to continue our operations. Because of our dependence on a limited number of potential partners, our failure to attract new partners for our mining properties could impair our ability to continue successful operations. The absence of a significant partnership base may impair our ability to attract new partners. Our failure to develop and sustain long-term relationships with joint-venture partners would impair our ability to continue development of our properties.Once secured, the failure of a joint-venture partner to obtain sufficient financing to meet their commitments to us may cause the joint-venture to fail, and our business prospects may suffer. We may not be able to increase our revenue or effectively operate our business. To the extent we are unable to achieve revenue growth, we may continue to incur losses. We may not be successful or make progress in the growth and operation of our business. Our current and future expense levels are based on operating plans and estimates of future revenues and are subject to increase as strategies are implemented. Even if our revenues grow, we may be unable to adjust spending in a timely manner to compensate for any unexpected revenue shortfall. Accordingly, any significant shortfall in revenues would likely have an immediate material adverse effect on our business, operating results and financial condition. Further, if we substantially increase our operating expenses and such expenses are not subsequently followed by increased revenues, our operating performance and results would be adversely affected and, if sustained, could have a material adverse effect on our business. To the extent we implement cost reduction efforts to align our costs with revenue, our revenue could be adversely affected. We may face many of the challenges that a developing company in the mining industry typically encounters which may impede or prevent successful implementation of our business plan. These challenges include, but are not limited to: · Evaluation and staking of new prospects; · Maintaining claims in good standing; · Engaging and retaining the services of qualified geological, engineering and mining personnel and consultants; · Establishing and maintaining budgets, and implementing appropriate financial controls; · Identifying and securing joint-venture partners; · Establishing initial exploration plans for mining prospects; · Obtaining and verifying independent studies to validate mineralization levels on our prospects; and · Ensuring the necessary exploratory and operational permits are filed on a timely basis, the necessary permits are maintained and approved by governmental authorities and jurisdictions, and adhering to all regulatory requirements. 10 Table of Contents The failure to address one or more of these above factors may impair our ability to carry out our business plan. In that event, an investment in the Company would be substantially impaired. Our business plan is dependent on continually finding new mining prospects with sufficient mineralization, grade and consistency without which it may not be practical to pursue the business plan, and investors will lose their investment. Our business model depends on locating new prospects with commercially sufficient amounts of precious and other metal mineralization. Until feasibility studies are completed, permits issued, and actual extraction and processing begins, we will not know if our prospects are commercially viable. Even if initial reports about mineralization in a particular prospect are positive, subsequent activities may determine that the prospect is not commercially viable. Thus, at any stage in the exploration and development process, we may determine there is no business reason to continue, and at that time, our financial resources may not enable us to continue exploratory operations and will cause us to terminate our current business plan. Our metals exploration efforts are highly speculative in nature and may be unsuccessful. Metals exploration is highly speculative in nature, involves many risks and frequently is unsuccessful. Once mineralization is discovered, it may take a number of years from the initial phases of drilling before production is possible, during which time the economic feasibility of production may change. Substantial expenditures are required to establish proven and probable ore reserves through drilling, to determine metallurgical processes to extract the metals from the ore and, in the case of new properties, to construct mining and processing facilities. As a result of the foregoing uncertainties, no assurance can be given that our exploration programs will result in the expansion or replacement of current production with new proven and probable ore reserves. Development projects have no operating history upon which to base estimates of proven and probable ore reserves and estimates of future cash operating costs. Such estimates are, to a large extent, based upon the interpretation of geologic data obtained from drill holes and other sampling techniques, and feasibility studies which derive estimates of cash operating costs based upon anticipated tonnage and grades of ore to be mined and processed, the configuration of the ore body, expected recovery rates of the mineral from the ore, comparable facility and equipment operating costs, anticipated climatic conditions and other factors. As a result, it is possible that actual cash operating costs and economic returns based upon development of proven and probable ore reserves may differ significantly from those originally estimated. Moreover, significant decreases in actual over expected prices may mean reserves, once found, will be uneconomical to produce. It is not unusual in new mining operations to experience unexpected problems during the start-up phase. Other risk factors include changes in regulations, environmental concerns or restrictions, legacy rights accorded to local First Nations communities, technical issues relating to exploration, development, and extraction, such as rock falls, subsidence, flooding and weather conditions, and labor issues.Any of these factors individually or together could delay or halt implementation of the business plan or raise costs to levels that may make it unprofitable or impractical to pursue our business objectives. Regulatory compliance is complex and the failure to meet all the various requirements could result in loss of a claim, fines or other limitations on our business plan. 11 Table of Contents At the present time, all of our mining claims are in Canada, where we are subject to regulation by numerous federal and provincial governmental authorities, but most importantly, by the British Columbia Ministry of Energy, Mines, and Petroleum Resources (MEMPR).At some point in the near future we may also acquire mining properties in the United States, and would then be subject to regulation by the Federal Environmental Protection Agency, the Federal Department of the Interior, the Bureau of Land Management, the Forestry Service, as well as other comparable state agencies.The acquisition of a prospect in Mexico, or any other country, will be subject to similar regulatory agencies requirements by various agencies in each country.In all cases, the failure or delay in making required filings and obtaining regulatory approvals or licenses will adversely affect our ability to carry out our business plan. The failure to obtain and comply with any regulations or licenses may result in fines or other penalties, and even the loss of our rights over a prospect. We expect compliance with these regulations to be a substantial expense in terms of time and cost. Therefore, compliance with or the failure to comply with applicable regulation will affect our ability to succeed in our business plan and ultimately to generate revenues and profits. Competition may develop which could hinder our ability to locate, stake and explore new mining claims, or to attract new joint-venture partners. As metal prices continue to increase and demand grows, we expect new companies to form and compete with the already numerous junior and developed mining, exploration and production companies in existence.Some of these companies may be more efficient in locating new claims, which could impede our business plan.As well, some of these companies may be better funded, or more successful in attracting joint-venture partners, and thereby diminish our ability to execute our business plan. 12 Table of Contents We could fail to attract or retain key personnel, which could be detrimental to our operations. Our success largely depends on the efforts and abilities of our Chief Executive Officer, Perry Leopold. The loss of his services could materially harm our business because of the cost and time necessary to find his successor. Such a loss would also divert management’s attention away from operational issues. We do not presently maintain key-man life insurance policies on our Chief Executive Officer. To the extent that we are smaller than our competitors and have fewer resources, we may not be able to attract sufficient number and quality of staff. New development activities require substantial capital expenditures. New development activities, if done independently and without benefit of a joint-venture partner, require substantial capital expenditures for the extraction, production and processing stages and for machinery, equipment and experienced personnel. There can be no assurance that the Company will generate sufficient cash flow and/or that it will have access to sufficient external sources of funds in the form of outside investment or loans to continue development activities at the same or higher levels than in the past. Our Chief Executive Officer controls another company, Speebo, Inc., that could potentially create a conflict of interest Speebo, Inc. (“Speebo”) is a private exploration company founded and funded in 2006 by our Chief Executive Officer, Perry Leopold, as a proof-of-concept in the use of MTO technology as the primary methodology for the identification and acquisition of mineral properties of merit.As a result of Mr. Leopold’s success in acquiring claims in this manner and subsequently generating revenue from them, the board of directors of North Bay agreed with Mr. Leopold’s contention that new technology holds the key to a successful exploration enterprise in the 21st century, and in 2007 the Company adopted the Generative Business Model that incorporates MTO technology as the core methodology in the execution of our current business plan.Speebo continues to operate to a limited extent, and often acts to the benefit of North Bay.Two key claims currently owned by North Bay, Bouleau Creek Gold and Pine River Vanadium, were originally acquired and subsequently gifted to the Company by Speebo, Inc.To date there have never been any material related-party transactions between Speebo, Inc. and North Bay Resources Inc. to the benefit of Speebo, nor has there been any instance, material or otherwise, of Speebo, Inc. ever receiving any benefit whatsoever from its affiliation as a related-party.While the potential inherently exists for a conflict-of-interest in the future, the reality of the relationship to date has been complimentary and supportive to the sole benefit of North Bay, and not competitive in any way.In the event a potential transaction in the future might convey a benefit to Speebo, Inc., it may only be done with the unanimous consent of the board of directors, and in full compliance with the Code of Ethics adopted by the Company in October, 2009. A single shareholder, our Chief Executive Officer and Chairman of the Board Mr. Perry Leopold, has the ability to control our business direction. Our Chief Executive Officer and Chairman of the Board, Mr. Perry Leopold, owns 80% of the voting shares of our stock by virtue of his ownership of 100% of the authorized Series I Preferred Shares. These shares were issued to him in February 2007 as an anti-takeover measure to insure that Mr. Leopold maintains control of the Company during periods when the Company’s stock may be severely undervalued and subject to hostile takeover in the open market.As specified in the Certificate of Designation filed by the Company with the Delaware Secretary of State in February 2007, ”the outstanding shares of Series I Preferred Stock shall vote together with the shares of Common Stock of the Corporation as a single class and, regardless of the number of shares of Series I Preferred Stock outstanding and as long as at least one of such shares of Series I Preferred Stock is outstanding, shall represent eighty percent (80%) of all votes entitled to be voted at any annual or special meeting of shareholders of the Corporation or action by written consent of shareholders.Each outstanding share of the Series I Preferred Stock shall represent its proportionate share of the 80% which is allocated to the outstanding shares of Series I Preferred Stock.” These Series I shares also supersede any other shares that Mr. Leopold may own, so that any additional shares he may acquire do not increase his 80% voting rights, and are therefore included within the 80%.Accordingly, Mr. Leopold is likely to be in a position to control the election of our board of directors and the selection of officers, management and consultants.He will also have a significant influence in determining the outcome of all corporate transactions or other matters, including mergers, consolidations and the sale of all or substantially all of our assets, and also the power to prevent or cause a change in control. While we have no current plans with regard to any merger, consolidation or sale of substantially all of our assets, the interests of Mr. Leopold may still differ from the interests of the other stockholders. 13 Table of Contents Our executive officers do not have any training specific to the technicalities of mineral exploration, and there is a higher risk our business will fail Mr. Perry Leopold, our Chief Executive Officer, does not have any training as a geologist or an engineer. As a result, our management may lack certain skills that are advantageous in managing an exploration company. In addition, Mr. Leopold’s decisions and choices may not take into account standard engineering or managerial approaches mineral exploration companies commonly use. Consequently, our operations, earnings, and ultimate financial success could suffer irreparable harm due to management’s lack of experience in geology and engineering. We anticipate our operating expenses will increase and we may never achieve profitability Prior to completion of our exploration stage, we anticipate that we will incur increased operating expenses without increasing or realizing any revenues. We expect to incur continuing and significant losses into the foreseeable future. As a result of continuing losses, we may exhaust all of our resources and be unable to execute on our business plan. Our accumulated deficit will continue to increase as we continue to incur losses. We may not be able to earn profits or continue operations if we are unable to generate significant revenues. There is no history upon which to base any assumption as to the likelihood that we will be successful, and we may not be able to generate any operating revenues from mining or ever achieve profitable operations. If we are unsuccessful in addressing these risks, our business will most likely fail. We have one employee, our Chief Executive Officer, who also has other business interests, and he may not be able to devote a sufficient amount of time to our business operations, causing our business to fail Mr. Perry Leopold, our Chief Executive Officer, currently devotes 40 or more hours per week to our business affairs, and currently devotes less than 10 hours per week total on his other business interests, specifically, Speebo, Inc., Circular Logic, Inc., and The PAN Network Currently, we do not have any other employees. If the demands of any of Mr. Leopold’s other business interests should increase in the future, it is possible that Mr. Leopold may not be able to devote sufficient time to the management of our business, as and when needed. If our management is unable to devote a sufficient amount of time to manage our operations, our business will fail. A single shareholder, our Chief Executive Officer Mr. Perry Leopold, owns 100% of our outstanding convertible preferred stock, and the market price of our shares would most likely decline if he were to convert these shares to common stock and sell a substantial number of shares all at once or in large blocks. Our Chief Executive Officer, Mr. Perry Leopold owns 4,000,000 shares of our Series A Preferred stock and 100,000 shares of our Series G Preferred Stock, which equates to 22,000,000 shares of common stock upon conversion if he so elects.Mr. Leopold will then be eligible to sell these shares publicly subject to the volume limitations in Rule 144. The offer or sale of a large number of shares at any price may cause the market price to fall. Sales of substantial amounts of common stock or the perception that such transactions could occur may materially and adversely affect prevailing markets prices for our common stock. If First Nations land claims affect the title to our mineral claims, our ability to develop claims may be lost. The Province of British Columbia and Canadian government policy at this time is to consult with all potentially affected First Nations bands and other stakeholders in the area of any potential commercial production. In the event that we encounter a situation where a First Nations person or group claims an interest in any of our mineral claims, we may be unable to provide compensation to the affected party in order to continue with our exploration work, or if such an option is not available, we may have to relinquish any interest that we may have in this claim. The Supreme Court of Canada has ruled that both the federal and provincial governments in Canada are now obliged to negotiate these matters in good faith with First Nations groups. Notwithstanding, the costs and/or losses could be greater than our financial capacity and our business would fail. 14 Table of Contents The Province of British Columbia owns most of the land covered by our Canadian mineral claims, and our ability to conduct exploratory programs is subject to the consent of the Province of British Columbia, leading to possible ejection from or forfeiture of our mineral claims. The land covered by most of our mineral claims in Canada is owned by the Province of British Columbia. The ability to conduct an exploratory program on any of our claims is subject to the consent of the Province of British Columbia. In order to keep our claims in good standing with the Province of British Columbia, the Province of British Columbia requires that before the expiry dates of the mineral claim that exploration work on any mineral claim valued at an amount stipulated by the government be completed together with the payment of a filing fee, or, a payment to the Province of British Columbia in lieu of completing exploration work. In the event that these conditions are not satisfied prior to the expiry dates of the mineral claim, we will lose our interest in any mineral claim so affected, and the mineral claim then become available again to any party that wishes to stake an interest in these claims. In the event that either we are ejected from the land or our mineral claims expire, we will lose all interest that we have in the claims so affected. Our mineral and placer rights in British Columbia are limited. Our acquisition of any mining claim in British Columbia conveys the mineral or placer rights for mining-related purposes only, and while our rights allow us to use the surface of a claim for mining and exploration activities, our claims do not convey any other surface, residential or recreational rights to the Company.Additionally, our right to extraction is limited to relatively small amounts, such as would be used for bulk sampling, and actual mining operations require additional permits and possibly conversion of our claims to mining leases.In the event a mining permit is not approved, the subject claims may become worthless to us, and we may be forced to allow them to forfeit. Some of the land overlying our Canadian mineral claims are owned by private parties, and our ability to conduct exploratory programs is subject to their consent. The land covered by some of our mineral claims in Canada is owned by private parties by virtue of legacy Crown Grants registered over the past century.Access and availability to conduct an exploratory program on any of these claims is subject to the consent of the private landowner. In the event any private party objects to our access and blocks our ability to conduct exploration and development work on these claims, these claims may become worthless to us, and we may be forced to allow them to forfeit. If our shares are quoted on the over-the-counter bulletin board, we will be required to remain current in our filings with the SEC and our securities will not be eligible for quotation if we are not current in our filings with the SEC. In the event that our shares are quoted on the over-the-counter bulletin board, we will be required to remain current in our filings with the SEC in order for shares of our common stock to be eligible for quotation on the over-the-counter bulletin board. In the event that we become delinquent in our required filings with the SEC, quotation of our common stock will be terminated following a 30 or 60 day grace period if we do not make our required filing during that time. If our shares are not eligible for quotation on the over-the-counter bulletin board investors in our common stock may find it difficult to sell their shares. Trading of our stock may be restricted by the Securities and Exchange Commission’s penny stock regulations, which may limit a stockholder’s ability to buy and sell our stock. The Securities and Exchange Commission has adopted regulations which generally define “penny stock” to be any equity security that has a market price (as defined) less than $5.00 per share or an exercise price of less than $5.00 per share, subject to certain exceptions. Our securities are covered by the penny stock rules, which impose additional sales practice requirements on broker-dealers who sell to persons other than established customers and “accredited investors”. The term “accredited investor” refers generally to institutions with assets in excess of $5,000,000 or individuals with a net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouse. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document in a form prepared by the Securities and Exchange Commission, which provides information about penny stocks and the nature and level of risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction and monthly account statements showing the market value of each penny stock held in the customer’s account. The bid and offer quotations, and the broker-dealer and salesperson compensation information, must be given to the customer orally or in writing prior to effecting the transaction and must be given to the customer in writing before or with the customer’s confirmation. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from these rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for the stock that is subject to these penny stock rules. Consequently, these penny stock rules may affect the ability of broker-dealers to trade our securities. We believe that the penny stock rules discourage investor interest in and limit the marketability of our common stock. 15 Table of Contents FORWARD-LOOKING STATEMENTS This prospectus and the documents incorporated by reference in this prospectus contain certain forward-looking statements andare based on the beliefs of our management as well as assumptions made by and information currently available to our management. Statements that are not based on historical facts, which can be identified by the use of such words as “likely,” “will,” “suggests,” “target,” “may,” “would,” “could,” “anticipate,” “believe,” “estimate,” “expect,” “intend,” “plan,” “predict,” and similar expressions and their variants, are forward-looking. Such statements reflect our judgment as of the date of this prospectus and they involve many risks and uncertainties, including those described under the captions “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” These risks and uncertainties could cause actual results to differ materially from those predicted in any forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Moreover, neither we nor any other person assumes responsibility for the accuracy and completeness of these forward-looking statements. We undertake no obligation to update forward-looking statements. USE OF PROCEEDS All shares of our common stock offered by this prospectus are being registered for the account of the selling stockholder. We will not receive any of the proceeds from the sale of these shares. DETERMINATION OF OFFERING PRICE The shares of our common stock will be offered for sale by the selling stockholder at prices established on the Over-the-Counter Bulletin Board during the term of this offering, at prices different than prevailing market prices or at privately negotiated prices.The shares will be sold at the fixed price of $0.05 until the common stock becomes quoted on the Over-the-Counter Bulletin Board or listed on a securities exchange. DILUTION The shares being registered under this registration statement have already been issued and are currently outstanding. Therefore, there will be no dilutive impact on the Company’s shareholders. SELLING SHAREHOLDER The following table presents information regarding the selling shareholder. A description of our relationship to the selling shareholder and how the selling shareholder acquired the shares to be sold in this offering is detailed in the information immediately following this table. 16 Table of Contents Selling Stockholder Shares Beneficially Owned before Offering(3) Percentage of Outstanding Shares Beneficially Owned before Offering(1) Shares to be Sold in this Offering Percentage of Outstanding Shares Beneficially Owned after Offering(2) Tangiers 9.4% 0% Total 9.4% 0% ————— Applicable percentage of ownership is based on 70,186,434 shares of our common stock outstanding as of August 19 , 2010. Beneficial ownership is determined in accordance with the rules of the Securities and Exchange Commission and generally includes voting or investment power with respect to securities. Shares of common stock are deemed to be beneficially owned by the person holding such securities for the purpose of computing the percentage of ownership of such person, but are not treated as outstanding for the purpose of computing the percentage ownership of any other person. Note that affiliates are subject to Rule 144 and Insider trading regulations – percentage computation is for form purposes only. 17 Table of Contents Applicable percentage of ownership is based on an assumed 70,186,434 shares of our common stock outstanding after the offering due to the possible issuance of shares of common stock to Tangiers under the Securities Purchase Agreement. Consists of shares issued to Tangiers under a Securities Purchase Agreement with the Company. Shares Acquired In Financing Transactions with North Bay Tangiers. Tangiers, LP is the investor under the Securities Purchase Agreement. All investment decisions of, and control of, Tangiers, LP are held by Robert Papiri and Michael Sobeck, its managing partners. Tangiers Capital, LLC makes the investment decisions on behalf of and controls Tangiers, LP. Tangiers acquired all shares being registered in this offering in a financing transaction with us. This transaction is explained below: Securities Purchase Agreement. On October 7, 2009, we entered into a Securities Purchase Agreement with Tangiers, LP. Pursuant to the Securities Purchase Agreement, the Company may, at its discretion, periodically sell to Tangiers shares of its common stock for a total purchase price of up to $5,000,000. For each share of common stock purchased under the Securities Purchase Agreement, Tangiers will payus 90% of the lowest volume weighted average price of the Company's common stock as quoted by Bloomberg, LP on the Over-the-Counter Bulletin Board or other principal market on which the Company's common stock is traded for the five days immediately following the notice date. The price paid by Tangiers for the Company's stock shall be determined as of the date of each individual request for anadvance under the Securities Purchase Agreement. Tangiers’ obligation to purchase shares of the Company's common stock under the Securities Purchase Agreement is subject to certain conditions, including the Company obtaining an effective registration statement for shares of the Company's common stock sold under the Securities Purchase Agreement and is limited to $100,000 per ten consecutive trading days after the advance notice is provided to Tangiers. The Securities Purchase Agreement shall terminate and Tangiers shall have no further obligation to make advances under the Securities Purchase Agreement at the earlier of the passing of 18 months after the date that the Securities and Exchange Commission declares the Company’s registration statement effectiveor the Company receives advances from Tangiers equal to$5,000,000. Upon the execution of the Securities Purchase Agreement, Tangiers received a one-time commitment fee equal to $85,000 of the Company's common stock divided by the lowest volume weighted average price of the Company's common stock during the 10 business days immediately following the date of the Securities Purchase Agreement, as quoted by Bloomberg, LP. Tangiers, a selling stockholder under this registration statement, intends to sell up to 6,589,147 shares of our common stock, which were previously issued as a commitment fee under the Securities Purchase Agreement, andshares of our common stock which will be issued to Tangiers so that we may receive financing pursuant to the Securities Purchase Agreement.As of August 19 , 2010, theshares of common stock to be issued in order to receive advances under the Securities Purchase Agreement upon issuance would equal approximately 30% of our outstanding common stock.We will register each resale offering after each put to Tangiers. There are certain risks related to sales by Tangiers, including: · The outstanding shares will be issued based on a discount to the market rate. As a result, the lower the stock price is around the time Tangiers is issued shares, the greater chance that Tangiers gets more shares. This could result in substantial dilution to the interests of other holders of common stock. · To the extent Tangiers sells our common stock, our common stock price may decrease due to the additional shares in the market. This could allow Tangiers to sell greater amounts of common stock, the sales of which would further depress the stock price. 18 Table of Contents · The significant downward pressure on the price of our common stock as Tangiers sells material amounts of our common stock could encourage short sales by Tangiers or others. This could place further downward pressure on the price of our common stock. PLAN OF DISTRIBUTION The shares will be sold at the fixed price of $0.05 until the common stock becomes quoted on the Over-the-Counter Bulletin Board or listed on a securities exchange. We will file a post-effective amendment to reflect the change to a market price when the shares begin trading on a market. We will register each resale offering after each put to Tangiers. The shares are not currently listed on the Over-the-Counter Bulletin Board. However we will seek to list the shares on the Over-the-Counter-Bulletin Board immediately following the effectiveness of this registration statement. The selling stockholder and any of their pledgees, donees, transferees, assignees and successors-in-interest may, from time to time, sell any or all of their shares of common stock on any stock exchange, market or trading facility on which the shares are traded or quoted or in private transactions. These sales may be at fixed or negotiated prices. The selling stockholder may use any one or more of the following methods when selling shares: • ordinary brokerage transactions and transactions in which the broker-dealer solicits investors; • block trades in which the broker-dealer will attempt to sell the shares as agent but may position and resell a portion of the block as principal to facilitate the transaction; • purchases by a broker-dealer as principal and resale by the broker-dealer for its account; • an exchange distribution in accordance with the rules of the applicable exchange; • privately negotiated transactions; • to cover short sales made after the date that this registration statement is declared effective by the SEC; • broker-dealers may agree with the selling stockholder to sell a specified number of such shares at a stipulated price per share; • a combination of any such methods of sale; and • any other method permitted pursuant to applicable law. The selling stockholder may also sell shares under Rule 144 under the Securities Act, if available, rather than under this prospectus. The selling stockholder is not a broker-dealer and is not an affiliate of a broker-dealer. Broker-dealers engaged by the selling stockholder may arrange for other brokers-dealers to participate in sales. Broker-dealers may receive commissions or discounts from the selling stockholder (or, if any broker-dealer acts as agent for the purchaser of shares, from the purchaser) in amounts to be negotiated. The selling stockholder do not expect these commissions and discounts to exceed what is customary in the types of transactions involved. The selling stockholder may from time to time pledge or grant a security interest in some or all of the shares owned by them and, if they default in the performance of their secured obligations, the pledgees or secured parties may offer and sell shares of common stock from time to time under this prospectus, or under an amendment to this prospectus under Rule 424(b)(3) or other applicable provision of the Securities Act of 1933 amending the list of selling stockholder to include the pledgee, transferee or other successors in interest as selling stockholder under this prospectus. 19 Table of Contents Upon the Company being notified in writing by a selling stockholder that any material arrangement has been entered into with a broker-dealer for the sale of common stock through a block trade, special offering, exchange distribution or secondary distribution or a purchase by a broker or dealer, a supplement to this prospectus will be filed, if required, pursuant to Rule 424(b) under the Securities Act, disclosing (i) the name of each such selling stockholder and of the participating broker-dealer(s), (ii) the number of shares involved, (iii) the price at which such the shares of common stock were sold, (iv) the commissions paid or discounts or concessions allowed to such broker-dealer(s), where applicable, (v) that such broker-dealer(s) did not conduct any investigation to verify the information set out in this prospectus, and (vi) other facts material to the transaction. In addition, upon the Company being notified in writing by a selling stockholder that a donee or pledgee intends to sell more than 500 shares of common stock, a supplement to this prospectus will be filed if then required in accordance with applicable securities law. The selling stockholder also may transfer the shares of common stock in other circumstances, in which case the transferees, pledgees or other successors in interest will be the selling beneficial owners for purposes of this prospectus. The selling stockholder and any broker-dealers or agents that are involved in selling the shares may be deemed to be “underwriters” within the meaning of the Securities Act in connection with such sales. In such event, any commissions received by such broker-dealers or agents and any profit on the resale of the shares purchased by them may be deemed to be underwriting commissions or discounts under the Securities Act. Discounts, concessions, commissions and similar selling expenses, if any, that can be attributed to the sale of securities will be paid by the selling stockholder and/or the purchasers. Each selling stockholder has represented and warranted to us that it acquired the securities covered by this prospectus in the ordinary course of such selling stockholder’s business and, at the time of its purchase of such securities such selling stockholder had no agreements or understandings, directly or indirectly, with any person to distribute any such securities. We have advised each selling stockholder that it may not use shares covered by this prospectus short for sales of common stock made prior to the date on which this registration, of which this prospectus forms a part, shall have been declared effective by the SEC. If a selling stockholder uses this prospectus for any sale of the common stock, it will be subject to the prospectus delivery requirements of the Securities Act. The selling stockholder will be responsible for complying with the applicable provisions of the Securities Act and the Exchange Act, and the rules and regulations thereunder promulgated, including, without limitation, Regulation M, as applicable to such selling stockholder in connection with resale of their respective shares pursuant to this prospectus. We are required to pay all fees and expenses incident to the registration of the shares (estimated to be approximately $100,000), but we will not receive any proceeds from the sale of the shares of common stock. We have not agreed to indemnify the selling stockholder against any liabilities, including liabilities under the Securities Act. LEGAL PROCEEDINGS The Company is not a party to any litigation. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS The following table sets forth the names and positions of our executive officers and directors. Our directors are elected at our annual meeting of stockholders and serve for one year or until successors are elected. Our Board of Directors elects our officers, and their terms of office are at the discretion of the Board, except to the extent governed by an employment contract. 20 Table of Contents Our directors, executive officers and other significant employees, their ages and positions are as follows: Name Age Position with the Company Perry Leopold 59 Chairman and Chief Executive Officer Fred Michini 66 Director Perry Leopold.Mr. Leopold has served as Chairman and CEO of the Company since February 2006. Prior to joining the Company he led a number of successful enterprises over the past 25 years in a diverse number of fields, ranging from the arts and technology to finance and natural resources. In February 2006, Mr. Leopold was engaged as CEO to engineer the Company's total corporate restructuring and lead its re-emergence as the natural resources company formerly known as Enterayon, Inc. Mr. Leopold subsequently designed the Company's business model and incorporated state-of-the-art technology to assist in cost-efficient acquisition targeting, which has resulted in over 50 acquisitions of high-quality mining properties throughout British Columbia. Educated at the University of Pennsylvania, Mr. Leopold is also the founder and current President of Speebo Inc. (1), a privately owned exploration and development company. In addition, he is currently serving as President of Circular Logic, Inc., a registered Commodity Trading Advisor (CTA) and Commodity Pool Operator (CPO) firm specializing in commodity trading system development. Mr. Leopold is also the owner of The PAN Network, a private company he founded as a sole-proprietorship in 1981, and which has since been in continuous operation to the present day. Fred Michini. Mr. Michini has served as a Director of the Company since August 2007.He is a tax, financial, management accounting and litigation support specialist, and has extensive previous experience serving as the Chief Financial Officer of a variety of public and private companies, including Speebo, Inc. (1), a private mineral exploration company currently controlled by North Bay’s Chief Executive Officer, Perry Leopold. Mr. Michini is also a Certified Public Accountant, has been Partner and Managing Partner of two regional accounting firms, has served as an auditor for the U.S. General Accounting Office, and is a former Board Member of the Central Montgomery County Chamber of Commerce. Mr. Michini earned his B.S. from LaSalle University and his MBA from Temple University.Mr. Michini has been employed as a CPA and Real Estate Tax Consultant by AJ Michini Associates since 1973 and by AJ Michini MBA CPA since 1984.In addition, Mr. Michini serves as Acting CFO for Artimplant USA, a subsidiary of the Swedish public company Artimplant AB, a position he has held since 2005. As ofJanuary 2008 Mr. Michini was no longer associated with Speebo, Inc. (1) Speebo, Inc. is a private exploration and development company with mineral and energy-related claims throughout British Columbia.In addition to its metal-based mineral claims, Speebo holds the rights to several oil shale properties in the Queen Charlotte Islands.Prior to 2008 when British Columbia issued a permanent moratorium on uranium mining, Speebo also held the rights to dozens of uranium properties, most of which have subsequently been allowed to terminateSpeebo, Inc. has no active mining operations at the present time, nor does it intend to. Speebo Inc. was incorporated as a C-Corp in October 2006, and was reclassified as an S-Corp as of January 2008.Perry Leopold is the sole officer, director, and shareholder. There have never been any material related-party transactions between Speebo, Inc. and North Bay Resources Inc. Involvement In Certain Legal Proceedings None of our officers, directors, promoters or control persons have been involved in the past 10 years in any of the following: (1) any bankruptcy petition filed by or against any business of which such person was a general partner or executive officer either at the time of the bankruptcy or within two years prior to that time; (2) any conviction in a criminal proceeding or being subject to a pending criminal proceeding (excluding traffic violations and other minor offenses); 21 Table of Contents (3) Being subject to any order, judgment or decree, not subsequently reversed, suspended or vacated, or any court of competent jurisdiction, permanently or temporarily enjoining, barring, suspending or otherwise limiting his involvement in any type of business, securities or banking activities; or (4) Being found by a court of competent jurisdiction (in a civil action), the Commission or the Commodity Futures Trading Commission to have violated a federal or state securities or commodities law, and the judgment has not been reversed, suspended, or vacated. (5) any of the violations or events indicated under Item 401 of regulation S-K Committees; Audit Committee Financial Expert. Our board has an audit committee made up solely of Fred Michini. Our board of directors has determined that the Company has one audit committee financial expert, Mr.Michini. On October 16, 2009, the board adopted its written audit committee charter. 22 Table of Contents Code of Ethics We adopted a Code of Ethics on October 16, 2009 that applies to all of our directors, officers and employees, including our principal executive officer, principal financial officer and principal accounting officer. The Code of Ethics is attached as Exhibit 14 to this registration statement. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth certain information, as of August 19 ,2010, with respect to the beneficial ownership of the Company’s outstanding voting securities by (i) any holder of more than five (5%)percent; (ii) each of the Company’s executive officers and directors; and (iii) the Company’s directors and executive officers as a group. Except as otherwise indicated, each of the stockholders listed below has sole voting and investment power over the shares beneficially owned. TitleOfClass Name And Address Of Beneficial Owner (1) AmountAnd Nature Of Beneficial Ownership (2) Approximate Percent of Class(%) Common Perry Leopold(4)(5) % Common Fred Michini % Common Tangiers (3) % Common All executive officers and directors as a group (2 persons) % Series I Preferred Perry Leopold(5) 100 %(5) ————— Except as noted above, the address for the above identified officers and directors of the Company is c/o North Bay Resources Inc., 2120 Bethel Road, Lansdale PA 19446. Beneficial Ownership is determined in accordance with the rules of the Securities and Exchange Commission and generally includes voting or investment power with respect to securities. Shares of common stock subject to options, warrants, or convertible debt currently exercisable or convertible, or exercisable or convertible within 60 days of August 19 , 2010 are deemed outstanding for computing thepercentage of the person holding such option or warrant. Percentages are based on a total of 70,186,434 shares of common stock outstanding on August 19 ,2010 and shares issuable upon the exercise of options, warrants exercisable, and debt convertible on or within 60 days of August 19 , 2010, as described above. The inclusion in the aforementioned table of those shares, however, does not constitute an admission that the named shareholder is a direct or indirect beneficial owner of those shares. Unless otherwise indicated, to our knowledge based upon information produced by the persons and entities named in the table, each person or entity named in the table has sole voting power and investment power, or shares voting and/or investment power with his or her spouse, with respect to all shares of capital stock listed as owned by that person or entity. (3)Tangiersis the investor under the Securities Purchase Agreement. All investment decisions of, and control of, Tangiers, LP are held by Robert Papiri and Michael Sobeck, its managing partners. Tangiers Capital, LLC makes the investment decisions on behalf of and controls Tangiers, LP. Tangiers acquired all shares being registered in this offering in a financing transaction with us. (4)Mr. Leopold, the Company’s CEO and Chairman owns 4,000,000 shares of the Company’s Series A Preferred Stock. Each outstanding share of the Series A Preferred Stock has 10 votes per share, and may be converted to shares of common at a ratio of 5 to 1. The Series A Preferred Stock was issued in August 2009. (5)Mr. Leopold owns 100 shares of the Company’s Series I Preferred Stock. Each outstanding share of the Series I Preferred Stock represents its proportionate share of eighty per cent (80%) of all votes entitled to be voted and which is allocated to the outstanding shares of Series I Preferred Stock. These shares are not convertible into common stock or any commodities. The Series I Preferred Stock was issued in February 2007. These shares were issued our Chief Executive Officer, Mr. Perry Leopold, in February 2007 as an anti-takeover measure to insure that Mr. Leopold maintains control of the Company during periods when the Company’s stock may be severely undervalued and subject to hostile takeover in the open market.As specified in the Certificate of Designation filed by the Company with the Delaware Secretary of State in February 2007, ”the outstanding shares of Series I Preferred Stock shall vote together with the shares of Common Stock of the Corporation as a single class and, regardless of the number of shares of Series I Preferred Stock outstanding and as long as at least one of such shares of Series I Preferred Stock is outstanding, shall represent eighty percent (80%) of all votes entitled to be voted at any annual or special meeting of shareholders of the Corporation or action by written consent of shareholders.Each outstanding share of the Series I Preferred Stock shall represent its proportionate share of the 80% that is allocated to the outstanding shares of Series I Preferred Stock. The Series I preferred shares supersede any other shares that Mr. Leopold may own so that any additional securities that Mr. Leopold may own do not increase his 80% voting rights, and are therefore included within the 80%. 23 Table of Contents DESCRIPTION OF SECURITIES TO BE REGISTERED General The following description of our capital stock and the provisions of our Articles of Incorporation and By-Laws, each as amended, is only a summary. Our Articles of Incorporation authorize the issuance of 250,000,000 shares of common stock, $0.001 par value per share. As of August 19 , 2010, there were 70,186,434 outstanding shares of common stock. We are authorized to issue 10,000,000 shares of preferred stock. As of August 19 , 2010, there were 4,100,100 shares of preferred stock outstanding. Set forth below is a description of certain provisions relating to our capital stock. Common Stock Each outstanding share of common stock has one vote on all matters requiring a vote of the stockholders. 24 Table of Contents There is no right to cumulative voting; thus, the holder of fifty percent or more of the shares outstanding can, if they choose to do so, elect all of the directors. In the event of a voluntary or involuntary liquidation, all stockholders are entitled to a pro rata distribution after payment of liabilities and after provision has been made for each class of stock, if any, having preference over the common stock. The holders of the common stock have no preemptive rights with respect to future offerings of shares of common stock. Holders of common stock are entitled to dividends if, as and when declared by the Board out of the funds legally available therefore. It is our present intention to retain earnings, if any, for use in our business. The payment of dividends on the common stock is, therefore, unlikely in the foreseeable future. On February 7, 2008, we declared a reverse stock split at a ratio of 1 for 10. Preferred Stock We have 10,000,000 authorized shares of preferred stock with a par value of $0.001 per share, issuable in such series and bearing such voting, dividend, conversion, liquidation and other rights and preferences as the Board of Directors may determine. As of August 19 , 2010, 4,100,100 shares of our preferred stock are outstanding. Our preferred stock is divided among the following: 4,000,000 Series A Preferred Shares.Each outstanding share of the Series A Preferred Stock has 10 votes per share, and may be converted to shares of common at a ratio of 5 to 1. 4,000,000 shares of the Series A Preferred Stock were issued in August 2009 to Mr. Leopold, the Company’s CEO and Chairman. 100,000 Series G Preferred Shares. Each outstanding share of the Series G Preferred Stock has no votes per share, and may be converted to 1/100 of an ounce of gold two years following the date of issuance subject to the availability of gold from the company’s inventory, or shares of common at a ratio of 20 to 1. 100,000 shares of the Series G Preferred Stock were issued in August 2009 to Mr. Leopold, the Company’s CEO and Chairman. 100 Series I Preferred Shares. Each outstanding share of the Series I Preferred Stock represents its proportionate share of eighty per cent (80%) of all votes entitled to be voted and which is allocated to the outstanding shares of Series I Preferred Stock. These shares are not convertible into common stock or any commodities. The Series I Preferred Stock was issued to our Chief Executive Officer, Mr. Perry Leopold, on February 12 2007 as an anti-takeover measure to insure that Mr. Leopold maintains control of the Company during periods when the Company’s stock may be severely undervalued and subject to hostile takeover in the open market.As specified in the Certificate of Designation filed by the Company with the Delaware Secretary of State in February 2007, ”the outstanding shares of Series I Preferred Stock shall vote together with the shares of Common Stock of the Corporation as a single class and, regardless of the number of shares of Series I Preferred Stock outstanding and as long as at least one of such shares of Series I Preferred Stock is outstanding, shall represent eighty percent (80%) of all votes entitled to be voted at any annual or special meeting of shareholders of the Corporation or action by written consent of shareholders.Each outstanding share of the Series I Preferred Stock shall represent its proportionate share of the 80% which is allocated to the outstanding shares of Series I Preferred Stock. Dividend Policy We currently intend to retain any earnings for use in our business, and therefore do not anticipate paying cash dividends in the foreseeable future. Anti-Takeover Effects Of Provisions Of The Articles Of Incorporation of Authorized And Unissued Stock 25 Table of Contents The authorized but unissued shares of our common stock are available for future issuance without our stockholders’ approval. These additional shares may be utilized for a variety of corporate purposes including but not limited to future public or direct offerings to raise additional capital, corporate acquisitions and employee incentive plans. The issuance of such shares may also be used to deter a potential takeover of the Company that may otherwise be beneficial to stockholders by diluting the shares held by a potential suitor or issuing shares to a stockholder that will vote in accordance with the Company’s Board of Directors’ desires. A takeover may be beneficial to stockholders because, among other reasons, a potential suitor may offer stockholders a premium for their shares of stock compared to the then-existing market price. The existence of authorized but unissued and unreserved shares of preferred stock may enable the Board of Directors to issue shares to persons friendly to current management which would render more difficult or discourage an attempt to obtain control of the Company by means of a proxy contest, tender offer, merger or otherwise, and thereby protect the continuity of our management. 26 Table of Contents INTERESTS OF NAMED EXPERTS AND COUNSEL No expert or counsel named in this prospectus as having prepared or certified any part of this prospectus or having given an opinion upon the validity of the securities being registered or upon other legal matters in connection with the registration or offering of the common stock was employed on a contingency basis or had, or is to receive, in connection with the offering, a substantial interest, directly or indirectly, in the registrant or any of its parents or subsidiaries. DISCLOSURE OF SEC POSITION OF INDEMNIFICATION FOR SECURITIES ACT LIABILITIES Our Articles of Incorporation include an indemnification provision under which we have agreed to indemnify our directors and officers from and against certain claims arising from or related to future acts or omissions as a director or officer of the Company.Insofar as indemnification for liabilities arising under the Securities Act may be permitted to our directors, officers and controlling persons pursuant to the foregoing provisions, or otherwise, we have been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Securities Act and is, therefore, unenforceable. If a claim for indemnification against such liabilities (other than the payment by us of expenses incurred or paid by a director, officer or controlling person of North Bay Resources Inc. in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered) we will, unless in the opinion of our counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by us is against public policy as expressed in the Securities Act and will be governed by the final adjudication of such issue. EXPERTS The audited financial statements included in this prospectus and elsewhere in the registration statement for the fiscal years ended December31, 2009 and December31, 2008 have been audited by M&K CPAS, PLLC. The reports of M&K CPAS, PLLC are included in this prospectus in reliance upon the authority of this firm as experts in accounting and auditing. VALIDITY OF SECURITIES The opinion regarding validity of the shares offered herein has been provided by the law offices of Christopher K. Davies, Esq. and has been filed with the Registration Statement. DESCRIPTION OF BUSINESS Business of the Issuer North Bay Resources Inc., a Delaware corporation, engages in the acquisition, management, development, and mining of precious metals and other mineral properties. The Company’s mission is to build a portfolio of viable mining prospects throughout the world and develop them through our subsidiaries and joint-venture partners to their full economic potential. We seek to acquire, develop, and exploit natural resource properties with extensive reserves of precious metals, including gold, silver, platinum, and palladium, as well as base metals, including copper, zinc, lead, molybdenum, etc.We intend to develop our properties both independently and through joint-venture partners. The Company was incorporated in the State of Delaware on June 18, 2004 under the name Ultimate Jukebox, Inc.On September 4, 2004, Ultimate Jukebox, Inc. merged with NetMusic Corporation, and subsequently changed the Company name to NetMusic Entertainment Corporation.On March 10, 2006, the Company ceased digital media distribution operations, began operations as a natural resources company, and changed the Company name to Enterayon, Inc.On January 15, 2008, the Company merged with and assumed the name of its wholly-owned subsidiary, North Bay Resources Inc.As a result of the merger, Enterayon, Inc. was effectively dissolved, leaving North Bay Resources Inc. as the remaining company. 27 Table of Contents We currently generate revenue from claim sales and joint-venture agreements.When we sell a claim, we capture near-term revenue, but forego any possibility of a future revenue stream.When we enter into a joint-venture, we receive near-term revenue as well as a commitment for future revenue, but since the joint-venture partner has the option to withdraw at any time, we can not project revenue from a joint-venture into the future.However, should a joint-venture partner withdraw, we still retain control of the asset, and can therefore enter into another joint-venture with another partner, develop the property ourselves, or else elect to sell the claims. The Company makes use of a suite of online applications which are provided to people and companies licensed to acquire and maintain mineral rights within the Province of British Columbia.Mineral Titles Online (MTO) is an Internet-based mineral titles administration system provided and maintained by the British Columbia Ministry of Energy, Mines, and Petroleum Resources (MEMPR) that allows the mineral exploration industry to acquire and maintain mineral titles by selecting the area on a seamless digital GIS map of British Columbia and pay the associated fees electronically. This MTO system is also interactively linked to British Columbia’s MINFILE Project and Assessment Report Indexing System (ARIS), both of which are provided and maintained by the British Columbia Geological Survey (BCGS). The MINFILE Project is a mineral inventory system that contains information on more than 12,300 metallic mineral, industrial mineral and coal occurrences in British Columbia.It is used by industry, governments, universities and the public to find information on documented mineralization anywhere in British Columbia, develop exploration strategies, conduct geoscience research, and evaluate the resource potential of an area. The ARIS database has over 30,500 approved mineral exploration assessment reports filed by the exploration and mining industry since 1947. These reports provide information on geological, geophysical, geochemical, drilling and other exploration-related activities throughout B.C. Both MINFILE and ARIS are interlinked with MTO, which combined and interfaced with other geospatial applications such as Google Earth, provide a skilled user with the ability to virtually visit any location in British Columbia, analyze its geographical and geological setting, access and evaluate its geological records and the historical archives of any prior development work, and determine the relative value of a given area.If the area is also open to staking, a claim can then be staked, and the required claim registration fees can be paid immediately and interactively. Going Concern Our financial statements have been prepared on a going concern basis, which implies the Company will continue to realize its assets and discharge its liabilities in the normal course of business. The Company has generated modest revenues since inception and has never paid any dividends and is unlikely to pay dividends. The continuation of the Company as a going concern is dependent upon the continued financial support from its shareholders, the ability of the Company to obtain necessary equity financing to continue operations and to determine the existence, discovery and successful exploration of economically recoverable reserves in its resource properties, confirmation of the Company’s interests in the underlying properties, and the attainment of profitable operations. The Company has had very little operating history to date. These financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. These factors raise substantial doubt regarding the ability of the Company to continue as a going concern. We have experienced recurring net losses from operations, which losses have caused an accumulated deficit of approximately $ 10,186,544 million as of June 30 , 2010. In addition, we have a working capital deficit of approximately $ 712,323 as of June 30 , 2010. We had net losses of $786,979 and $328,478 for the years ended December31, 2009 and 2008, respectively. These factors, among others, raise substantial doubt about our ability to continue as a going concern. If we are unable to generate profits and are unable to continue to obtain financing to meet our working capital requirements, we may have to curtail our business sharply or cease operations altogether. Our continuation as a going concern is dependent upon our ability to generate sufficient cash flow to meet our obligations on a timely basis to retain our current financing, to obtain additional financing, and, ultimately, to attain profitability. Should any of these events not occur, we will be adversely affected and we may have to cease operations. 28 Table of Contents As of December 31, 2009 the accumulated deficit attributable to CEO stock awards valued according to GAAP totals $2,558,535 since inception. As of December 31, 2009 the accumulated deficit attributable to CEO compensation is $656,310 in deferred compensation.This reflects the total amounts unpaid as per the management agreement with The PAN Network dating back to January 2006, less any amounts actually paid or forgiven since 2006.These totals are non-cash expenses which are included in the accumulated deficit since inception.Actual CEO compensation paid in cash since 2006 has totaled $113,882, consisting of $10,000 in 2006, $50,764 in 2007, $23,139 in 2008, and $29,979 in 2009.These cash expenditures are also included in the accumulated deficit. The ongoing execution of our business plan is expected to result in operating losses over the next twelve months. Management believes itwill need to raise capital through stock issuances in order to have enough cash to maintain its operations for the next twelve months. There are no assurances that we will be successful in achieving our goals of obtaining cash through stock issuances or increasing revenues and reaching profitability. In view of these conditions, our ability to continue as a going concern is dependent upon our ability to meet its financing requirements, and to ultimately achieve profitable operations. Management believes that its current and future plans provide an opportunity to continue as a going concern. The accompanying financial statements do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts and classification of liabilities that may be necessary in the event we cannot continue as a going concern. Generative Business Model The Company’s business plan is based on the Generative Business Model, which we believe is designed to generate a steady stream of revenue before any property is ever developed into a commercial mining operation. 29 Table of Contents The Generative Business Model comprises the following steps: 1. Targeting and acquiring properties with good historical assays. 2. Identifying potential partners for the development of each of the Company’s properties and entering into joint-venture or option agreements.In most cases, the partner is another mining company whose shares trade on a public exchange. 3. The initial agreement usually comprises a small non-refundable cash payment in advance and a significant number of shares in the stock of the partner or acquiring company.Cash and shares increase in staged payments on the anniversary date of the agreement.In the case of an option agreement, the Company will retain a Net Smelter Royalty with a buyout provision should the property be the site of a major discovery and/or developed into a commercially-operating mine.In the case of a joint-venture, we retain a percentage of ownership, typically 50%, in the event the partner satisfies all the terms of the contract to completion. 4. The partner or acquiring company also must commit to a specific work program over a period of several years to develop the property, often involving a commitment of several million dollars. 5. We believe these work programs enable us to maintain our properties for little or no cost, as the annual maintenance fees due to the government are offset by the amount of money spent on property exploration and development paid for by our partners.Any surplus of expenditures beyond what is due to maintain the properties can then be applied as “portable assessment credits” towards the maintenance of other Company properties that are not yet producing revenue but which have good prospects of doing so in the future. 6. If at anytime the partner defaults on the work agreement or does not make staged cash or stock payments by the anniversary date, the property then reverts back to us,which then leaves us free to find another partner and begin the process all over again. Material Agreements The Company presently has two joint-ventures under contract. The Fawn Property is currently under a joint-venture agreement with Silver Quest Resources Ltd (TSX-V: SQI) (“Silver Quest”).Silver Quest may acquire a 75% interest in the Fawn property by making aggregate cash payments of $100,000, issuing 150,000 shares, and incurring $1,500,000 in exploration expenditures over four years. Of the aggregate payments and commitments due, $25,000 in cash and 50,000 shares are due upon receipt of regulatory acceptance by the TSX Venture Exchange (now effective), and $250,000 in exploration expenditures must be expended in the first 12 months.Upon completion of all of the terms of the agreement whereby Silver Quest acquires a 75% interest, a 75/25 joint-venture will be formed.If subsequent to the formation of the joint-venture the interest of either party is reduced by dilution to less than 10%, such party's interest will automatically be converted to a 2% net smelter return royalty (NSR). The other party may then purchase one half of the NSR at any time up to 90 days following the commencement of commercial production for $1,500,000. Subsequent to the signing of the contract, the Company elected to receive the stock component of the consideration paid in cash instead of shares of Silver Quest.The net cash received from Silver Quest in 2009 was $35,780 USD. Silver Quest began its work commitment on June 15, 2010. As of August 19, 2010, work has been suspended due to extensive forest fires in central British Columbia, and work crews have been evacuated. If work does not resume by mid-September 2010, the Company expects to declare force majeure and allow Silver Quest to extend the first year work commitment an additional year into 2011. As of August 19, 2010, the total aggregate expenditures for the 2010 season prior to the suspension of work had not yet been reported, but Silver Quest has applied work expenditures to the Fawn tenure 606724 to extend its good standing date through June 27, 2013, and work expenditures have been applied to the Buck tenures 598000 and 617183 to extend their good standing dates through December 10, 2011. 30 Table of Contents The Coronation Gold Property is currently under a joint-venture agreement with Lincoln Resources Inc. (“Lincoln”), a private Nevada corporation.The agreement calls for Lincoln to commit up to $1.5 million CDN over three years for exploration expenses, developmental drilling, and surface ore recovery, with a minimum expenditure of $250,000 during the first year.Upon completion of the work program and fulfillment of all the terms of the agreement, North Bay and Lincoln will each own 50% of the Coronation Gold Property, and will equally share any and all net revenue, including any near-term profits generated from surface ore recovery operations.It is expected that a portion of any profits will be re-invested in ongoing development work on the Coronation’s underground resources.In addition, North Bay has received an initial cash payment of $12,500 CDN from Lincoln, less a $2,500 CDN finders fee paid to an independent third party. As of July 20, 2010, an amendment to the August 6, 2009 Coronation Gold JV agreement has been agreed to.The amendment extends the terms of the work commitment by one year, such that expenditures required in the first year of the agreement are extended until August 6, 2011, and further expenditures extended similarly by one year. In consideration of the amended agreement, North Bay will receive an additional cash payment of $10,000 USD, with $5,000 due on or before August 6, 2010 and the balance due within 30 days thereafter. The first $5,000 payment was received by the Company on August 6, 2010. In addition, the Company received $550 USD on June 23, 2010 from Lincoln to cover the annual claim maintenance fees on the property, as per the August 6, 2009 agreement. The Company has not issued nor will it issue any of its own stock in connection with either ofthese agreements, and to the best of our knowledge neither Silver Quest nor Lincoln own any shares of the Company.The Company does not receive any funds directly with regard to contractual work commitments, and relies on each JV partner to make the agreed expenditures independently and on its own schedule during the course of the work programs.To date, the Company has not received any notification that the work programs have commenced. In the event either contract terminates before all the terms of the agreement have been satisfied, North Bay shall regain its 100% interest in the subject property. EB-5 On August 16, 2010, the Company announced that that it has executed an agreement with ACG Consulting, LLC ("ACG") intended to establish a new economic Regional Center ("RC") under the federal EB-5 program (the "EB-5 Program") that will encompass all of Northern California's Gold Country. Once established, the Regional Center is expected to provide full funding for the Company's prospective mining projects in Northern California, which are now under review for possible acquisition. EB-5 is a federal program authorized by the US Congress in the Immigration Act of 1990, and is intended to help stimulate the US economy by creating new jobs in rural areas or areas of high unemployment. The term "EB-5" is an acronym for "the fifth employment based visa preference category." As it implies, the source of the investment capital comes from overseas investors who wish to immigrate to the US by investing in a commercial enterprise that will benefit the US economy and create at least 10 full-time jobs. The program is administered by the United States Citizenship and Immigration Services ("USCIS"), as provided under Section 610 of Public Law 102-395. Since its inception in 1990, the EB-5 Program has been the conduit through which over $1 billion has been invested by foreign nationals in US enterprises to create jobs throughout the US economy. Upon approval by USCIS, the Regional Center will serve as the legal vehicle through which investment capital may be solicited from foreign nationals under the EB-5 Program, in reliance upon Regulation S, to provide EB-5 financing for all approved industries within the Regional Center's designated geographical area. The Northern California Regional Center will encompass all of what is commonly known as "Gold Country", which traverses State Route 49 from Plumas County in the north to Mariposa County in the south. The full extent of the Regional Center is expected to include all of the counties in Northern California from Monterey up to the Oregon border, and from the Pacific coastline across to the Nevada border. Terms of the agreement specify that upon filing an application for a new Regional Center with USCIS, North Bay shall pay ACG $50,000 as its share of the startup expenses.In lieu of cash, North Bay may elect to issue a convertible debenture to ACG, at an interest rate of 8%, and convertible to shares of common stock, the number of shares of which, if and when issued, shall be equal to the principal and interest to be paid on the date of conversion divided by the prevailing market price of our common stock on the date of conversion.In addition, upon receipt by the Company of the first tranche of EB-5 funding at a minimum of $500,000, the Company shall reimburse ACG for its share of the marketing expenses in the amount of $110,000 cash.As of August 19, 2010, no shares have been issued in connection with this agreement.No payment of any kind is due until ACG files the Regional Center application with USCIS, which as of August 19, 2010, has not yet occurred.No decision will be made on whether to make the $50,000 payment in cash or issue a convertible debenture until the payment comes due. The agreement also provides that North Bay will own 49% of the Regional Center, and ACG will own 51%. ACG and North Bay, working together through the Regional Center, will seek to raise up to $7.5M in EB-5 funding for North Bay's initial mining project, subject to USCIS approval. ACG will also be an equity partner in each project North Bay brings into the Regional Center, the amount of which will vary on a deal by deal basis based on the amount of consulting services ACG actually provides. As well, North Bay, by virtue of its substantial equity interest in the Regional Center, will also benefit from any other EB-5 projects funded through the Regional Center, including projects unrelated to mining. QA/QC Protocols The Company has not determined its QA/QC protocols as a matter of policy, and relies on its joint venture partners and outside consultants to provide these protocols on a project-specific basis. Properties Below is a description of the properties (or mining/mineral/placer claims) currently owned by the Company which are currently under contract for exploration and development with joint-venture partners, previously under contract with joint-venture partners, or else prospective for future joint-ventures. Our mining claims convey the mineral or placer rights for mining-related purposes only, and while our rights allow us to use the surface of a claim for mining and exploration activities, our claims do not convey any other surface, residential or recreational rights to the Company.Additionally, our right to extraction is limited to small amounts, such as would be used for bulk sampling, and actual mining operations require additional permits and possibly conversion of our claims to mining leases. For the year ended December 31, 2009, the Company paid the Province of British Columbia an aggregate of $38,121 USD in registration and claim maintenance fees to maintain our properties in good standing.For the six months ended June 30 , 2010, these fees totaled $ 29,163 USD. The Company actively manages its claims on a daily basis through the British Columbia MTO system, and at times elects to reduce costs by paying annual fees incrementally as permitted by BC regulations, allowing non-strategic claims to lapse, and occasionally reducing the aggregate size of a particular claim area or letting it lapse altogether to further reduce carrying costs.Therefore, the costs stated below to maintain a property in good standing is the maximum required on an annualized basis, and in many instances the actual realized expense may be less than indicated below. Unless otherwise noted, all dollar amounts related to claim fees paid to the Province of British Columbia are in Canadian dollars (CDN). Principal Properties The following table shows the Company’s principal target properties, which in aggregate comprise 136 claims that cover 46,971 acres (19,017 hectares).The Company owns additional claims throughout British Columbia, but most of these others have not as yet been aggregated into identifiable properties, are currently not considered material, or are expected to expire on their termination dates and no longer held.As of August 19, 2010, our total holdings are 291 claims encompassing 103,586 acres (41,938 hectares).This is a snapshot in time, and the number may be quite different six months or one year from now. The Company has a very active exploration program in place, which on a daily basis will add new claims, drop or reduce the size of others, and maintain the rest.The Company is comfortable with maintaining a stated minimum of 150 mineral and placer and 60,000 acres on an annualized basis.All of our claims are under constant review, and may be decreased or further increased at any time, depending on the constant re-evaluation of our present holdings, and the availability of new opportunities in the future as other claims of merit become available for acquisition. Properties are labeled as such when individual claims that are either contiguous with each other or in close proximity can be aggregated and identified with a known mineral or placer resource. As of August 19, 2010, the total cost expensed to acquire and maintain these properties is $64,355, which includes $17,728 in total acquisition (staking) expenses.If every claim is maintained for the next year, the projected expense would be a maximum of $88,084.In keeping with Company practices, some non-strategic claims may be allowed to lapse, and possibly re-staked afterwards, resulting in a considerable saving from the maximum projected annualized cost.As well, any of these properties that become the subject of options or joint-ventures with other companies will see their projected maintenance costs transferred to the prospective partner company for the duration of the contract. The table below shows the total cost to-date of each property, the annualized projected cost of maintaining the properties, as well as the monthly expense and the expense per day when the Company elects to pay annualized fees incrementally.All dollar amounts in this table are expressed in Canadian dollars, and the actual expense to the Company in terms of US dollars, when actually paid, can be as much as 10% lower, depending on the foreign currency exchange rate on the day any payment is recorded. The following list excludes an accounting of the Fawn Property. Silver Quest Resources Ltd., as part of our joint-venture agreement, has been designated as the property operator, and is solely responsible for all planning, budgeting, and expenditures related to ongoing exploration and claim maintenance.Details on the cost of acquisition and maintenance fees that would be due if the Company were still responsible for them are provided in the Fawn Property discussion in the section labeled “Property Descriptions”. 31 Table of Contents Property Name Tenure Number Claim Name Issue Date Good To Date Area (hectares) Total Cost w/ Maint Fees Initial Staking Fee Maint Cost Per Year Maint Cost Per Month Maint Cost Per Day ARGO GOLD 695204 ARGO 2010/jan/06 2011/jan/06 221.36 $88.54 $88.54 $973.98 $81.17 $2.67 706854 ARGO 2 2010/feb/22 2011/feb/22 120.76 $48.30 $48.30 $531.34 $44.28 $1.46 706862 ARGO 3 2010/feb/22 2011/feb/22 100.61 $40.24 $40.24 $442.68 $36.89 $1.21 706861 ARGO 4 2010/feb/22 2011/feb/22 20.13 $8.05 $8.05 $88.55 $7.38 $0.24 462.85 $185.14 $185.14 $2,036.56 $169.71 $5.58 BOULEAU CREEK GOLD 578838 BOULEAU 2008/mar/20 2011/mar/20 20.66 $181.80 $0.00 $90.90 $7.57 $0.25 601505 BOULEAU 2 2009/mar/23 2010/oct/23 41.30 $123.08 $16.52 $181.74 $15.15 $0.50 733522 BOULEAU CK 2010/mar/24 2011/mar/24 433.78 $173.51 $173.51 $1,908.62 $159.05 $5.23 737043 BOULEAU N 2010/mar/30 2011/mar/30 371.66 $148.66 $148.66 $1,635.29 $136.27 $4.48 579151 SIWASH 2008/mar/26 2011/mar/27 20.65 $181.93 $0.00 $90.84 $7.57 $0.25 739282 SIWASH 2 2010/apr/02 2011/apr/02 61.93 $24.77 $24.77 $272.51 $22.71 $0.75 949.98 $833.75 $363.47 $4,179.91 $348.33 $11.45 CHERRY GOLD 759842 CHERRY 1 2010/apr/28 2011/apr/28 310.27 $124.11 $124.11 $1,365.17 $113.76 $3.74 796482 CHERRY 2 2010/jun/23 2011/jun/23 372.22 $148.89 $148.89 $1,637.77 $136.48 $4.49 831947 CHERRY 3 2010/aug/22 2011/aug/22 227.56 $91.03 $91.03 $1,001.28 $83.44 $2.74 764922 CHERRY 4 2010/may/01 2011/may/01 41.38 $16.55 $16.55 $182.06 $15.17 $0.50 706244 CHERRY BLUE 2010/feb/14 2011/feb/14 206.76 $82.71 $82.71 $909.76 $75.81 $2.49 603457 CHERRY GOLD 2009/apr/27 2010/sep/27 41.36 $92.83 $16.54 $181.99 $15.17 $0.50 1199.55 $556.11 $479.82 $5,278.03 $439.84 $14.46 CONNIE HILL 705942 CONNIE 2 2010/feb/11 2011/feb/11 125.15 $50.06 $50.06 $550.68 $45.89 $1.51 575353 CONNIE HILL 2008/feb/05 2010/oct/23 208.62 $1,657.74 $83.45 $917.92 $76.49 $2.51 579239 DOVE 2008/mar/26 2010/nov/06 41.71 $313.37 $16.69 $183.54 $15.30 $0.50 570232 DOVE 4 2007/nov/18 2010/nov/06 20.86 $189.17 $8.35 $91.80 $7.65 $0.25 570304 DOVE 4A 2007/nov/19 2010/nov/06 20.87 $188.94 $8.35 $91.81 $7.65 $0.25 570305 DOVE 4B 2007/nov/19 2010/nov/06 20.87 $188.96 $8.35 $91.81 $7.65 $0.25 577200 MT WASHINGTON 2008/feb/25 2010/oct/23 83.49 $643.30 $33.40 $367.35 $30.61 $1.01 576680 MUREX 2008/feb/20 2010/oct/23 208.70 $1,620.64 $83.48 $918.27 $76.52 $2.52 577202 MUREX 2 2008/feb/25 2010/oct/23 125.24 $965.00 $50.10 $551.06 $45.92 $1.51 672024 MUREX 3 2009/nov/20 2010/nov/20 438.10 $175.24 $175.24 $1,927.64 $160.64 $5.28 594602 MUREX EXT 2008/nov/19 2010/aug/25 20.86 $78.50 $8.34 $91.78 $7.65 $0.25 706952 MUREX FRAC 2010/feb/23 2011/feb/23 20.87 $8.35 $8.35 $91.81 $7.65 $0.25 677103 MW 2009/dec/01 2010/dec/01 125.19 $50.07 $50.07 $550.82 $45.90 $1.51 577201 MW 2 2008/feb/25 2010/oct/23 83.48 $643.22 $33.39 $367.31 $30.61 $1.01 752243 OYSTER 2010/apr/19 2011/apr/19 83.45 $33.38 $33.38 $367.18 $30.60 $1.01 1627.45 $6,805.95 $650.98 $7,160.77 $596.73 $19.62 CORONATION GOLD 564792 2007/aug/18 2010/oct/28 20.85 $209.88 $8.34 $91.72 $7.64 $0.25 603844 CORONATION 2 2009/may/04 2010/oct/23 20.84 $51.56 $8.34 $91.72 $7.64 $0.25 603845 CORONATION 3 2009/may/04 2010/oct/23 41.70 $103.13 $16.68 $183.46 $15.29 $0.50 605428 CORONATION 4 2009/jun/04 2010/nov/02 20.85 $46.28 $8.34 $91.72 $7.64 $0.25 544562 COLORADO 2006/oct/28 2010/oct/28 20.85 $283.76 $8.34 $91.72 $7.64 $0.25 125.08 $694.61 $50.03 $550.35 $45.86 $1.51 GOLD HILL PROJECT 597602 GH 3 2009/jan/15 2010/oct/23 21.10 $79.90 $8.44 $92.83 $7.74 $0.25 574370 GOLD HILL 2008/jan/23 2010/oct/23 337.48 $2,734.61 $134.99 $1,484.92 $123.74 $4.07 574627 GOLD HILL 2 2008/jan/26 2010/oct/23 63.30 $510.60 $25.32 $278.50 $23.21 $0.76 600780 GOLD HILL 3 2009/mar/10 2010/oct/23 168.69 $529.10 $67.48 $742.26 $61.85 $2.03 604443 GOLD HILL 4 2009/may/13 2010/oct/23 42.19 $99.78 $16.88 $185.64 $15.47 $0.51 820324 GOLD HILL 5 2010/jul/17 2011/jul/17 527.68 $211.07 $211.07 $2,321.81 $193.48 $6.36 773282 GOLD HILL CGS 2010/may/14 2011/may/14 105.49 $42.19 $42.19 $464.14 $38.68 $1.27 777482 GOLD HILL CGS 2 2010/may/21 2011/may/21 42.19 $16.88 $16.88 $185.64 $15.47 $0.51 745582 GOLD HILL N 2010/apr/12 2011/apr/12 189.73 $75.89 $75.89 $834.81 $69.57 $2.29 602044 GOLD HILL NE 2009/apr/02 2011/apr/05 42.19 $204.02 $16.87 $185.62 $15.47 $0.51 741302 GOLD HILL NE 2010/apr/06 2011/apr/06 485.05 $194.02 $194.02 $2,134.22 $177.85 $5.85 753182 GOLD HILL S 2010/apr/20 2011/apr/20 126.61 $50.64 $50.64 $557.07 $46.42 $1.53 602125 GOLD HILL SE 2009/apr/04 2010/oct/23 42.22 $119.69 $16.89 $185.76 $15.48 $0.51 740702 GOLD HILL SE 2010/apr/05 2011/apr/05 464.26 $185.70 $185.70 $2,042.74 $170.23 $5.60 700563 GOLD HILL W 2010/jan/16 2011/jan/16 274.26 $109.70 $109.70 $1,206.74 $100.56 $3.31 2932.43 $5,163.81 $1,172.97 $12,902.69 $1,075.22 $35.35 LARDEAU CREEK 575561 LARDEAU 2008/feb/07 2010/nov/10 20.50 $166.83 $8.20 $90.19 $7.52 $0.25 576424 LARDEAU 2 2008/feb/17 2010/nov/10 20.50 $164.37 $8.20 $90.20 $7.52 $0.25 706945 LARDEAU 3 2010/feb/23 2011/feb/23 327.97 $131.19 $131.19 $1,443.08 $120.26 $3.95 603313 LARDEAU 4 2009/apr/23 2010/oct/23 20.50 $53.42 $8.20 $90.19 $7.52 $0.25 755862 LARDEAU 5 2010/apr/24 2011/apr/24 204.96 $81.98 $81.98 $901.82 $75.15 $2.47 594.42 $597.79 $237.77 $2,615.47 $217.96 $7.17 LOUGHBOROUGH GOLD 746522 LOUGHBOROUGH 2 2010/apr/13 2011/apr/13 267.02 $106.81 $106.81 $1,174.90 $97.91 $3.22 575116 LOUGHBOROUGH GOLD 2008/feb/01 2010/nov/12 20.54 $169.18 $8.22 $90.39 $7.53 $0.25 287.57 $275.99 $115.03 $1,265.29 $105.44 $3.47 LYNX GOLD 575291 LYNX 2008/feb/04 2010/nov/11 82.89 $678.69 $33.16 $364.73 $30.39 $1.00 575292 LYNX 2 2008/feb/04 2010/nov/11 20.72 $169.66 $8.29 $91.18 $7.60 $0.25 595424 LYNX 3 2008/dec/03 2010/nov/11 20.73 $93.98 $8.29 $91.19 $7.60 $0.25 705826 LYNX 4 2010/feb/09 2011/feb/09 497.28 $198.91 $198.91 $2,188.05 $182.34 $5.99 679167 LYNX 5 2009/dec/04 2010/dec/04 228.00 $91.20 $91.20 $1,003.21 $83.60 $2.75 849.63 $1,232.44 $339.85 $3,738.36 $311.53 $10.24 MONTE CRISTO 521598 MAGDOG 2005/oct/28 2011/jan/04 124.73 $11,144.94 $4,875.00 $1,496.75 $124.73 $4.10 524660 PLATINUM THUNDER 2006/jan/03 2011/jan/04 145.48 $11,867.61 $4,875.00 $1,745.76 $145.48 $4.78 575230 MONTE CRISTO 2 2008/feb/03 2011/jan/04 62.38 $1,562.33 $124.75 $748.52 $62.38 $2.05 332.59 $24,574.87 $9,874.75 $3,991.03 $332.59 $10.93 NEW ESKAY CREEK 643163 NEW ESKAY 2009/sep/29 2010/sep/29 444.48 $177.79 $177.79 $1,955.71 $162.98 $5.36 643223 NEW ESKAY 2 2009/sep/29 2010/sep/29 35.55 $14.22 $14.22 $156.41 $13.03 $0.43 643225 NEW ESKAY 3 2009/sep/29 2010/sep/29 106.64 $42.66 $42.66 $469.24 $39.10 $1.29 643244 NEW ESKAY 4 2009/sep/29 2010/sep/29 35.55 $14.22 $14.22 $156.41 $13.03 $0.43 644083 NEW ESKAY 5 2009/sep/30 2010/sep/30 444.41 $177.76 $177.76 $1,955.40 $162.95 $5.36 645346 NEW ESKAY 6 2009/oct/01 2010/oct/01 391.09 $156.44 $156.44 $1,720.80 $143.40 $4.71 645764 NEW ESKAY A 2009/oct/02 2010/oct/02 17.78 $7.11 $7.11 $78.24 $6.52 $0.21 645783 NEW ESKAY B 2009/oct/02 2010/oct/02 17.77 $7.11 $7.11 $78.20 $6.52 $0.21 643203 2009/sep/29 2010/sep/29 177.71 $71.09 $71.09 $781.94 $65.16 $2.14 643224 2009/sep/29 2010/sep/29 177.75 $71.10 $71.10 $782.08 $65.17 $2.14 643226 2009/sep/29 2010/sep/29 53.33 $21.33 $21.33 $234.66 $19.56 $0.64 643243 2009/sep/29 2010/sep/29 142.22 $56.89 $56.89 $625.77 $52.15 $1.71 644125 2009/sep/30 2010/sep/30 17.77 $7.11 $7.11 $78.19 $6.52 $0.21 655943 2009/oct/20 2010/oct/20 17.78 $7.11 $7.11 $78.19 $6.52 $0.21 2079.84 $831.94 $831.93 $9,151.25 $762.60 $25.07 NORTH STAR SILVER 574560 NORTH STAR SILVER 2008/jan/25 2010/oct/23 332.70 $2,687.86 $133.08 $1,463.89 $121.99 $4.01 332.70 $2,687.86 $133.08 $1,463.89 $121.99 $4.01 PINE RIVER VANADIUM 640003 PINE 2 2009/sep/24 2010/sep/24 54.94 $21.98 $21.98 $241.76 $20.15 $0.66 661364 PINE 3 2009/oct/28 2010/oct/28 219.77 $87.91 $87.91 $967.00 $80.58 $2.65 661363 PINE RIVER 2009/oct/28 2010/oct/28 439.75 $175.90 $175.90 $1,934.89 $161.24 $5.30 623083 PINE VANADIUM 2009/aug/23 2010/dec/23 18.31 $34.26 $7.33 $80.58 $6.71 $0.22 732.78 $320.04 $293.11 $3,224.23 $268.69 $8.83 RACHEL GOLD 558608 2007/may/12 2010/sep/19 21.07 $227.13 $8.43 $92.71 $7.73 $0.25 545488 RACHEL 2006/nov/19 2010/sep/19 42.14 $542.61 $16.86 $185.41 $15.45 $0.51 575560 RACHEL 2 2008/feb/07 2010/sep/19 21.07 $158.28 $8.43 $92.71 $7.73 $0.25 705745 RACHEL WEST 2010/feb/08 2011/feb/08 252.86 $101.14 $101.14 $1,112.58 $92.71 $3.05 337.14 $1,029.16 $134.86 $1,483.41 $123.62 $4.06 SILVER CUP 575118 SILVER CUP 2008/feb/01 2010/oct/23 184.72 $1,476.78 $73.89 $812.78 $67.73 $2.23 743944 SILVER CUP 2 2010/apr/09 2011/apr/09 307.95 $123.18 $123.18 $1,354.99 $112.92 $3.71 575354 GOLDEN CROWN 2008/feb/05 2010/oct/23 143.74 $1,142.16 $57.49 $632.44 $52.70 $1.73 748222 SC 2FR 2010/apr/14 2011/apr/14 20.53 $8.21 $8.21 $90.33 $7.53 $0.25 831482 SC 3 2010/aug/13 2011/aug/13 20.52 $79.71 $8.21 $90.31 $7.53 $0.25 730802 SC 4 2010/mar/19 2011/mar/19 20.53 $8.21 $8.21 $90.32 $7.53 $0.25 731282 SC 5 2010/mar/20 2011/mar/20 41.05 $16.42 $16.42 $180.60 $15.05 $0.49 751862 SC 6 2010/apr/18 2011/apr/18 41.05 $16.42 $16.42 $180.60 $15.05 $0.49 751882 SC 7 2010/apr/18 2011/apr/18 102.58 $41.03 $41.03 $451.33 $37.61 $1.24 882.66 $2,912.13 $353.06 $3,883.70 $323.64 $10.64 SILVER LEAF 541746 RIVERSIDE SILVER 2006/sep/20 2010/nov/02 41.71 $589.32 $16.68 $183.50 $15.29 $0.50 574625 SILVER LEAF 2008/jan/26 2010/oct/23 291.99 $2,355.46 $116.80 $1,284.77 $107.06 $3.52 578836 SILVER LEAF 2 2008/mar/20 2010/oct/23 125.07 $927.50 $50.03 $550.30 $45.86 $1.51 616443 SILVER LEAF 3 2009/aug/09 2010/nov/09 41.71 $62.94 $16.68 $183.52 $15.29 $0.50 602083 SILVER LEAF E 2009/apr/03 2010/nov/02 20.86 $61.90 $8.34 $91.78 $7.65 $0.25 742123 SILVER LEAF EAST 2010/apr/07 2011/apr/07 333.71 $133.48 $133.48 $1,468.31 $122.36 $4.02 602265 SILVER LEAF FRAC 2009/apr/07 2010/nov/02 62.59 $182.72 $25.03 $275.38 $22.95 $0.75 602255 SILVER LEAF N 2009/apr/07 2010/aug/25 20.84 $43.51 $8.34 $91.70 $7.64 $0.25 603455 SILVER LEAF N2 2009/apr/27 2010/sep/27 83.41 $187.21 $33.37 $367.03 $30.59 $1.01 673083 SILVER LEAF NE 2009/nov/23 2010/nov/23 20.84 $8.34 $8.34 $91.71 $7.64 $0.25 672843 SILVER LEAF NE2 2009/nov/23 2010/nov/23 62.52 $25.01 $25.01 $275.10 $22.92 $0.75 743142 SILVER LEAF NORTH 2010/apr/08 2011/apr/08 479.46 $191.78 $191.78 $2,109.61 $175.80 $5.78 751085 SILVER LEAF NW 2010/apr/17 2011/apr/17 62.56 $25.02 $25.02 $275.26 $22.94 $0.75 602084 SILVER LEAF S 2009/apr/03 2010/nov/02 20.86 $61.91 $8.34 $91.79 $7.65 $0.25 742182 SILVER LEAF SOUTH 2010/apr/07 2011/apr/07 166.91 $66.76 $66.76 $734.38 $61.20 $2.01 616423 SILVER LEAF W 2009/aug/09 2010/nov/09 62.57 $94.41 $25.03 $275.29 $22.94 $0.75 574592 SLOCAN PRINCE 2008/jan/25 2010/nov/02 20.86 $171.07 $8.35 $91.80 $7.65 $0.25 560552 SLOCAN PRINCE 1 2007/jun/13 2010/nov/02 20.86 $227.87 $8.34 $91.78 $7.65 $0.25 602349 SLOCAN PRINCE N 2009/apr/09 2010/nov/02 20.86 $60.40 $8.34 $91.79 $7.65 $0.25 744624 SLOCAN PRINCE NORTH 2010/apr/10 2011/apr/10 250.33 $100.13 $100.13 $1,101.45 $91.79 $3.02 602613 SLOCAN PRINCE S 2009/apr/14 2010/sep/14 20.86 $46.83 $8.35 $91.80 $7.65 $0.25 748882 SLOCAN PRINCE SOUTH 2010/apr/15 2011/apr/15 354.71 $141.88 $141.88 $1,560.72 $130.06 $4.28 2586.08 $5,765.47 $1,034.43 $11,378.77 $948.23 $31.17 TRUAX GOLD 662323 TRUAX 2 2009/oct/30 2010/oct/30 510.50 $204.20 $204.20 $2,246.18 $187.18 $6.15 662343 TRUAX 3 2009/oct/30 2010/oct/30 469.55 $187.82 $187.82 $2,066.02 $172.17 $5.66 662363 TRUAX 4 2009/oct/30 2010/oct/30 326.51 $130.61 $130.61 $1,436.66 $119.72 $3.94 708082 TRUAX 5 2010/feb/26 2011/feb/26 408.18 $163.27 $163.27 $1,795.99 $149.67 $4.92 708182 TRUAX FR 2010/feb/26 2011/feb/26 20.42 $8.17 $8.17 $89.84 $7.49 $0.25 662243 TRUAX GOLD 2009/oct/30 2010/oct/30 490.10 $196.04 $196.04 $2,156.45 $179.70 $5.91 2225.26 $890.10 $890.10 $9,791.14 $815.93 $26.83 TULAMEEN PLATINUM 575965 TULAMEEN PLATINUM 2008/feb/12 2010/nov/10 125.82 $1,016.45 $50.33 $553.59 $46.13 $1.52 592643 TP 2 2008/oct/07 2010/nov/10 20.97 $109.23 $8.39 $92.25 $7.69 $0.25 592644 TP 3 2008/oct/07 2010/nov/10 20.97 $109.26 $8.39 $92.27 $7.69 $0.25 593035 TP 4 2008/oct/17 2010/nov/10 20.97 $106.74 $8.39 $92.28 $7.69 $0.25 570526 D1 2007/nov/23 2010/nov/10 20.97 $189.89 $8.39 $92.27 $7.69 $0.25 593352 D2 2008/oct/24 2010/nov/10 20.97 $104.96 $8.39 $92.27 $7.69 $0.25 230.67 $1,636.53 $92.27 $1,014.94 $84.58 $2.78 FRASER RIVER PLATINUM 575009 VAN WINKLE 2 2008/jan/30 2011/mar/08 41.32 $1,125.82 $82.63 $495.78 $41.32 $1.36 545980 VAN WINKLE BAR 2006/nov/28 2011/mar/08 41.31 $1,706.88 $82.62 $495.70 $41.31 $1.36 575011 VAN WINKLE N 2008/jan/30 2011/mar/08 144.55 $3,938.83 $289.10 $1,734.57 $144.55 $4.75 572387 RIP 7 2007/dec/22 2011/mar/08 20.66 $589.47 $41.32 $247.92 $20.66 $0.68 247.83 $7,361.00 $495.66 $2,973.98 $247.83 $8.15 Total Cost as of Aug 14, 2010 Total Acquisition Costs Total Projected Expense Annualized Projected Maint Cost Per Month Projected Maint Cost Per Day $64,354.70 $17,728.33 $88,083.75 $7,340.31 $241.33 Property Descriptions 32 Table of Contents The Fawn Property is situated on the Nechako Plateau of central British Columbia, approximately 120 kilometres southwest of Vanderhoof and 180 kilometres west of Quesnel.The property covers 407 hectares (1,005 acres).It includes the Buck claims 6 kilometres to the east, and the Malaput E-W claims 3 kilometres to the southeast. The Company owns a 100% undivided interest in the mineral rights underlying the property, the surface of which is owned by the Province of British Columbia, also known as Crown Land. Our registered claims convey to us the mineral rights for mining-related purposes only, and while our rights allow us to use the surface of a mineral claim for mining and exploration activities, our claims do not convey any residential or recreational rights to the Company.The property is without known reserves, and is exploratory in nature. The Fawn Property was acquired by the direct staking of claims by the Company and payment of the required registration fees to the Province of British Columbia.The registration fees for the Fawn claims were $163, determined by the statutory fee of $0.40 per hectare for a mineral claim.The initial term of any claim staked in British Columbia is one year.This term may be extended for up to 10 years at a time by filing a statement of work showing minimum expenditures on a mineral claim of $4 per hectare per year for the first 3 years, and $8 per hectare per year for each year thereafter, plus a registration fee of $0.40 per hectare. Based on this formula, the minimum annual work commitment required to maintain the Fawn property in good standing is currently $1,791.In the event no work is performed by the anniversary date of each claim, the claims may be extended for up to one year at a time by paying the work commitment as a fee to the Province of British Columbia, which is referred to as Cash In Lieu Of Work (“CIL fee”). As of August 19, 2010, work expenditures by our JV partner, Silver Quest Resources Ltd., have been applied to the Fawn tenure 606724 to extend its good standing date through June 27, 2013, and work expenditures have been applied to the Buck tenures 598000 and 617183 to extend their good standing dates through December 10, 2011 Title to the property is conveyed by tenure number registered with British Columbia, the specifics of which are shown in the following table and claims map. 33 Table of Contents Tenure Number Type Claim Name Good Until Area (ha) Mineral BUCK 20111210 Mineral FAWN Mineral MALAPUT E-W Mineral BUCK 2 20111210 Total Area: 406.7845 ha As documented in British Columbia government records (MINFILE), previous exploration by prior claim holders on the Fawn Property has consisted of soil geochemistry, magnetometric surveys, trenching and limited drilling. A total of 2,469 metres of drilling in 13 holes has been completed on the property with the best assays reported of 1.08 grams per tonne gold and 23.3 grams per tonne silver over 10.2 metres (Source: MINFILE 093F 043). On the Buck claims, previous exploration consisting primarily of soil geochem and geophysics has outlined a 3,500 metre long silver-lead-zinc anomaly.A primary area of interest is known as the Christmas Cake showing, where a 45 centimetre chip sample has assayed 542 grams per tonne silver, 7.38% zinc, and 2.25% lead(Source: MINFILE 093F 050). The Fawn Property is currently under a joint-venture agreement with Silver Quest Resources Ltd (TSX-V: SQI) (“Silver Quest”).Silver Quest may acquire a 75% interest in the Fawn property by making aggregate cash payments of $100,000, issuing 150,000 shares, and incurring $1,500,000 in exploration expenditures over four years. Of the aggregate payments and commitments due, $25,000 in cash and 50,000 shares are due upon receipt of regulatory acceptance by the TSX Venture Exchange (now effective), and $250,000 in exploration expenditures must be expended in the first 12 months.Upon completion of all of the terms of the agreement whereby Silver Quest acquires a 75% interest, a 75/25 joint-venture will be formed.If subsequent to the formation of the joint-venture the interest of either party is reduced by dilution to less than 10%, such party's interest will automatically be converted to a 2% net smelter return royalty (NSR). The other party may then purchase one half of the NSR at any time up to 90 days following the commencement of commercial production for $1,500,000.Prior to the signing of the Silver Quest JV agreement, the Fawn Property was unencumbered by any underlying agreements or royalties.Subsequent to the signing of the contract, the Company elected to receive the stock component of the consideration paid in cash instead of shares of Silver Quest.The net cash received from Silver Quest in 2009 was $35,780 USD.As of July 20, 2010, the Company has been advised that Silver Quest has begun a $2.2M work program on their Capoose Project, of which the Fawn property is adjacent to and considered within the overall scope of the 2010 Capoose work program. As of August 19, 2010, work has been suspended due to extensive forest fires in central British Columbia, and work crews have been evacuated. If work does not resume by mid-September 2010, the Company expects to declare force majeure and allow Silver Quest to extend the first year work commitment an additional year into 2011. On June 25, 2010, Silver Quest applied work expenditures to the Fawn claim, tenure number 606724, that extends its “good standing” date through June 27, 2013. All dollar amounts unless otherwise noted are in Canadian dollars. Work expenditures have also been applied to the Buck tenures 598000 and 617183 to extend their good standing dates through December 10, 2011. The Company has not issued nor will it issue any of its own stock in connection with this joint-venture agreement, and to the best of our knowledge Silver Quest does not own any shares of the Company. 34 Table of Contents As per the joint-venture agreement currently in effect, Silver Quest has been designated as the property operator, and is solely responsible for all planning, budgeting, and expenditures related to ongoing exploration of the Fawn Property.The Company does not receive any funds directly with regard to contractual work commitments, and relies on Silver Quest to make the agreed expenditures independently. Coronation Gold is located near Memphis Creek, 6 kilometres northeast of Slocan in southeastern British Columbia.The property covers 125 hectares (309 acres) and includes four past-producing mines; the Colorado, the Homestake, the V&M, and the Senator mines. The Company owns a 100% undivided interest in the mineral rights underlying the property, the surface of which is owned by the Province of British Columbia, also known as Crown Land. Our registered claims convey to us the mineral rights for mining-related purposes only, and while our rights allow us to use the surface of a mineral claim for mining and exploration activities, our claims do not convey any residential or recreational rights to the Company.The property is without known reserves, and is exploratory in nature. The Coronation Property was acquired by the direct staking of claims by the Company and payment of the required registration fees to the Province of British Columbia.The registration fees for the Coronation claims were $50, determined by the statutory fee of $0.40 per hectare for a mineral claim.The initial term of any claim staked in British Columbia is one year.This term may be extended for up to 10 years at a time by filing a statement of work showing minimum expenditures on a mineral claim of $4 per hectare per year for the first 3 years, and $8 per hectare per year for each year thereafter, plus a registration fee of $0.40 per hectare.Based on this formula, the minimum annual work commitment required to maintain the Coronation property in good standing is currently $550.In the event no work is performed by the anniversary date of each claim, the claims may be extended for up to one year at a time by paying the work commitment as a fee to the Province of British Columbia, which is referred to as Cash In Lieu Of Work (“CIL fee”). Title to the property is conveyed by tenure number registered with British Columbia, the specifics of which are shown in the following table and claims map. Tenure Number Type Claim Name Good Until Area (ha) Mineral COLORADO Mineral Mineral CORONATION 2 20101023 Mineral CORONATION 3 20101023 Mineral CORONATION 4 Total Area: 125.0791 ha 35 Table of Contents British Columbia government records show that the primary mineralization on the Coronation claims consists of gold, silver, zinc, and lead.Past-production records on file in British Columbia for the Colorado, Homestake, V&M, and Senator mines are as follows: Colorado:Intermittent mining for the periods 1904 to 1915 and 1967 to 1969 produced a total of 67 tonnes, yielding 2188 grams per tonne silver, 2.5 per cent lead, and 5.6 per cent zinc (Source: BC MINFILE 082FNW161). Homestake: At the Homestake (formerly known as the Hamilton), intermittent production from 1903 to 1915 totaled 33 tonnes of ore, yielding 115,299 grams of silver, 93 grams of gold and 1921 kilograms of lead. Production as the Homestake from 1968 to 1971 totaled 330 tonnes, yielding 861,491 grams of silver, 7370 grams of gold, 440 kilograms of lead and 503 kilograms of zinc (Source: BC MINFILE 082FNW213). V&M: At the V&M mine, which includes the Get There Eli vein, 11 tonnes ore shipped in 1901 is documented as yielding 124 grams of gold and 21,554 grams of silver.Production of about 9 tonnes of ore in 1938 from the Get There Eli yielded 124 grams of gold and 15,925 grams of silver. 3 tonnes of ore mined in 1955 from the V&M yielded 93 grams of gold, 12,338 grams of silver, 23 kilograms of lead and 8 kilograms of zinc.In 1988, Yukon Minerals Corporation conducted soil and rock sampling, and geological mapping in the area. A sample from the Get-There-Eli adit assayed 16.8 grams per tonne gold and 549 grams per tonne silver over 0.5 metre on a quartz-pyrite vein (Source: BC MINFILE 082FNW191) 36 Table of Contents Senator:The Senator mine, which includes the Midnight vein, produced 20 tonnes of ore in 1906 and 1907, yielding 43,420 grams of silver and 436 grams of gold. In 1939 and 1940, production totaled 13 tonnes of ore, yielding 187 grams of gold and 17,947 grams of silver.In 1988, Yukon Minerals Corporation conducted soil and rock sampling, and geological mapping in the area. A sample from the Senator adit assayed 6.1 grams per tonne gold and 1080 grams per tonne silver over 0.3 metre on a quartz-pyrite vein (Source: BC MINFILE 082FNW164). The Coronation is currently under a joint-venture agreement with Lincoln Resources Inc. (“Lincoln”), a private Nevada corporation.The agreement calls for Lincoln to commit up to $1.5 million over three years for exploration expenses, developmental drilling, and surface ore recovery, with a minimum expenditure of $250,000 during the first year.Upon completion of the work program and fulfillment of all the terms of the agreement, North Bay and Lincoln will each own 50% of the Coronation Gold Property, and will equally share any and all net revenue, including any near-term profits generated from surface ore recovery operations.It is expected that a portion of any profits will be re-invested in ongoing development work on the Coronation’s underground resources.In addition, North Bay has received an initial cash payment of $12,500 from Lincoln, less a $2,500 finder’s fee paid to an independent third party. As of July 20, 2010, an amendment to the August 6, 2009 Coronation Gold JV agreement has been agreed to. The amendment extends the terms of the work commitment by one year, such that expenditures required in the first year of the agreement are extended until August 6, 2011, and further expenditures extended similarly by one year. In consideration of the amended agreement, North Bay will receive an additional cash payment of $10,000 USD, with $5,000 due on or before August 6, 2010 and the balance due within 30 days thereafter. The first $5,000 payment was received by the Company on August 6, 2010. In addition, the Company received $550 USD on June 23, 2010 from Lincoln to cover the annual claim maintenance fees on the property, as per the August 6, 2009 agreement. All dollar amounts unless otherwise noted are in Canadian dollars.Prior to the signing of the agreement, the Coronation Property was unencumbered by any underlying agreements or royalties.The Company has not issued nor will it issue any of its own stock in connection with this joint-venture agreement, and to the best of our knowledge Lincoln does not own any shares of the Company. As per the joint-venture agreement currently in effect, Lincoln has been designated as the property operator, and is solely responsible for all planning, budgeting, and expenditures related to ongoing exploration of the Coronation Property.Other than re-imbursement of any outlays for claim maintenance fees to British Columbia, the Company does not receive any funds directly with regard to contractual work commitments, and relies on Lincoln to make the agreed expenditures independently.Lincoln has not yet announced their plans for the 2010-2011 field season. Fraser River Platinum Property is located along the Fraser River, 3 kilometres northwest of the village of Lytton in south-central British Columbia. The property covers 248 hectares (610 acres) on both sides of an area known as the Van Winkle Bar.As documented in British Columbia Open File 1986-7 and BC MINFILE 092ISW078, platinum and iridium are known to occur in the black sands of Van Winkle Bar. The Company owns a 100% undivided interest in the placer rights underlying the property, the surface of which is owned by the Province of British Columbia, also known as Crown Land. Our registered claims convey to us the placer rights for mining-related purposes only, and while our rights allow us to use the surface of a placer claim for mining and exploration activities, our claims do not convey any residential or recreational rights to the Company.The property is without known reserves, and is exploratory in nature. The Fraser River Property was acquired by the direct staking of claims by the Company and payment of the required registration fees to the Province of British Columbia.The registration fees for the Fraser River placer claims were $496, determined by the statutory fee of $2.00 per hectare for a placer claim.The initial term of any claim staked in British Columbia is one year.This term may be extended for up to 10 years at a time by filing a statement of work showing minimum expenditures on a placer claim of $10 per hectare per year, plus a registration fee of $2.00 per hectare.Based on this formula, the minimum annual work commitment required to maintain the Fraser River property in good standing is currently $2,976.In the event no work is performed by the anniversary date of each claim, the claims may be extended for up to one year at a time by paying the work commitment as a fee to the Province of British Columbia, which is referred to as Cash In Lieu Of Work (“CIL fee”).The Company is currently responsible for the payment of all fees required to maintain this property in good standing. Title to the property is conveyed by tenure number registered with British Columbia, as shown in the following table and claims map. 37 Table of Contents Tenure Number Type Claim Name Good Until Area (ha) Placer VAN WINKLE BAR Placer RIP 7 Placer VAN WINKLE 2 Placer VAN WINKLE N Total Area: 247.8319 ha In February 2009, the Company through our prospective JV partner, Mr. Bill Morgan, discovered visible gold during the first phase of test excavations 400 metres northwest of the Van Winkle Bar along an old river channel. Prior to this there were no substantive indications of gold mineralization in the Fraser River deposit. One cubic yard of material (the approximate equivalent of 2 metric tons) was excavated, processed, reduced to 750 grams of concentrate, and divided into three 250 gram (0.25 kg) samples, These samples were sent to Acme Analytical Laboratories Ltd. in Vancouver, BC for analysis.Acme Analytical Laboratories Ltd., an ISO 9001:2000 company, follows a strict regime of internal Quality Assurance/Quality Control (QA/QC) protocols, including blanks, duplicates, and standard reference materials inserted in the sequences of client samples to provide a measure of background noise, accuracy and precision.The assay results showed the concentrate samples averaged 564 grams per tonne gold and 4.45 grams per tonne platinum, as per the following table: 38 Table of Contents ACME ANALYTICAL LABORATORIES LTD. Date 8-April-09 Job Number: VAN09000829 Number of Samples: 3 Project: Van Winkle Received: 16-Mar-09 Method G6 G6 G6 Analyte Au Pt Pd Unit GM/T GM/T GM/T MDL Sample Type VW-1 Sand VW-2 Sand VW-3 Sand Average Subsequent to the completion of the initial test phase, an outreach to the local Lytton First Nations council was rebuffed. Mr. Morgan subsequently withdrew from the project, and further work was suspended.Any further work is contingent on the approval of the Lytton First Nations by way of treaty agreements with the Province of British Columbia.The Company has no plans at the present time to continue exploring the property independently, and intends to engage a joint-venture partner with local ties to the Lytton First Nations to fund and operate the project.There is no guarantee the Company will be successful in this effort. The Silver Leaf Property is located near Speculator Creek, 8 kilometres east-northeast of Slocan in southeastern British Columbia, and covers 2,586 hectares (6,387 acres). With the exception of patented claims known as Crown Grants shown on the map below, the Company owns a 100% undivided interest in the mineral rights underlying the property, the surface of which is owned by the Province of British Columbia.Our registered claims convey to us the mineral rights for mining-related purposes only, and while our rights allow us to use the surface of a mineral claim for mining and exploration activities, our claims do not convey any residential or recreational rights to the Company.The property is without known reserves, and is exploratory in nature. The Silver Leaf Property was acquired by the direct staking of claims by the Company and payment of the required registration fees to the Province of British Columbia.The registration fees for the Silver Leaf claims were $1,034, determined by the statutory fee of $0.40 per hectare for a mineral claim.The initial term of any claim staked in British Columbia is one year.This term may be extended for up to 10 years at a time by filing a statement of work showing minimum expenditures on a mineral claim of $4 per hectare per year for the first 3 years, and $8 per hectare per year for each year thereafter, plus a registration fee of $0.40 per hectare.Based on this formula, the minimum annual work commitment required to maintain the Silver Leaf property in good standing is currently $11,378.In the event no work is performed by the anniversary date of each claim, the claims may be extended for up to one year at a time by paying the work commitment as a fee to the Province of British Columbia, which is referred to as Cash In Lieu Of Work (“CIL fee”).The Company is currently responsible for the payment of all fees required to maintain this property in good standing. Title to the property is conveyed by tenure number registered with British Columbia, the specifics of which are shown in the following table and claims map.Note that the green areas on the claims map are patented claims (Crown Grants) that are owned by other parties and not part of the property. 39 Table of Contents Tenure Number Type Claim Name Good Until Area (ha) Mineral RIVERSIDE SILVER Mineral SLOCAN PRINCE 1 Mineral SLOCAN PRINCE Mineral SILVER LEAF 20101123 Mineral SILVER LEAF 2 20101123 Mineral SILVER LEAF E Mineral SILVER LEAF S Mineral SILVER LEAF N Mineral SILVER LEAF FRAC Mineral SLOCAN PRINCE N Mineral SLOCAN PRINCE S Mineral SILVER LEAF N2 20100927 Mineral SILVER LEAF W 20101109 Mineral SILVER LEAF 3 20101109 Mineral SILVER LEAF NE2 Mineral SILVER LEAF NE Mineral SILVER LEAF EAST Mineral SILVER LEAF SOUTH Mineral SILVER LEAF NORTH Mineral SLOCAN PRINCE NORTH Mineral SLOCAN PRINCE SOUTH Mineral SILVER LEAF NW Total Area: 2586.0836 ha 40 Table of Contents The property is known to contain silver, lead, and zinc mineralization as evidenced from the production records from several past-producing mines on the property, notably the Hampton, Riverside, and Slocan Prince mines. Production records at the Hampton mine show that intermittent production from 1900 to 1940 amounted to a total of 90 tonnes of ore grading 16,817 grams per tonne silver, 2 per cent lead and ancillary zinc (Source: MINFILE 082FNW143). Production records at the Riverside mine show that in the period 1935 to 1937, production totaled 18 tonnes, yielding 27,619 grams of silver, 453 kilograms of lead and 419 kilograms of zinc (Source: MINFILE 082FNW144). Production records at the Slocan Prince mine show total ore production up to 1970 amounted to 1,906 tonnes containing 7,045,304 grams of silver, 128,781 kilograms of lead and 11,852 kilograms of zinc (Source: MINFILE 082FNW140). In 2008, the Company entered into a joint-venture agreement with Hidalgo Mining International Inc. ("Hidalgo") to explore and develop the Silver Leaf Property.Terms of the agreement called for Hidalgo to commit up to $1.25 million USD over three years for developmental drilling and surface ore recovery, and to make an initial payment to North Bay of $50,000 USD.In lieu of cash, the Company agreed to accept payment as 6,329,114 shares of HMIT stock.Hidalgo was also committed to maintain the claims in good standing by applying any work expenditures towards the claims, or else pay the required British Columbia Cash-in-Lieu fees.In October 2009, Hidalgo informed the Company that it could not meet its commitments, and the joint-venture was terminated..The Company has not issued any of its own stock in connection with this joint-venture, and to the best of our knowledge Hidalgo does not own any shares of the Company. 41 Table of Contents The Company has no plans at the present time to explore the property independently, and intends to engage a new joint-venture partner to fund the project.There is no guarantee the Company will be successful in this effort. The Gold Hill Project is located due west of the village of Salmo in southeastern British Columbia, and covers 2,932 hectares (7,242 acres). With the exception of patented claims known as Crown Grants shown on the map below, the Company owns a 100% undivided interest in the mineral rights underlying the property, the surface of which is owned by the Province of British Columbia, also known as Crown Land. Our registered claims convey to us the mineral rights for mining-related purposes only, and while our rights allow us to use the surface of a mineral claim for mining and exploration activities, our claims do not convey any residential or recreational rights to the Company.The property is without known reserves, and is exploratory in nature. The Gold Hill Property was acquired by the direct staking of claims by the Company and payment of the required registration fees to the Province of British Columbia.The registration fees for the Gold Hill claims were $1,173, determined by the statutory fee of $0.40 per hectare for a mineral claim.The initial term of any claim staked in British Columbia is one year.This term may be extended for up to 10 years at a time by filing a statement of work showing minimum expenditures on a mineral claim of $4 per hectare per year for the first 3 years, and $8 per hectare per year for each year thereafter, plus a registration fee of $0.40 per hectare.Based on this formula, the minimum annual work commitment required to maintain the Gold Hill property in good standing is currently $12, 903 .In the event no work is performed by the anniversary date of each claim, the claims may be extended for up to one year at a time by paying the work commitment as a fee to the Province of British Columbia, which is referred to as Cash In Lieu Of Work (“CIL fee”).The Company is currently responsible for the payment of all fees required to maintain this property in good standing. Title to the property is conveyed by tenure number registered with British Columbia, the specifics of which are shown in the following table and claims map.Note that the green areas on the claims map are patented claims (Crown Grants) that are owned by other parties and not part of the property. Tenure Number Type Claim Name Good Until Area (ha) Mineral GOLD HILL 20101123 Mineral GOLD HILL 2 20101123 Mineral GH 3 20101123 Mineral GOLD HILL 3 20101123 Mineral GOLD HILL NE Mineral GOLD HILL SE 20101123 Mineral GOLD HILL 4 20101123 Mineral GOLD HILL 5 Mineral GOLD HILL W Mineral GOLD HILL SE Mineral GOLD HILL NE Mineral GOLD HILL N Mineral GOLD HILL S Mineral GOLD HILL CGS Mineral GOLD HILL CGS 2 Total Area: 2932.4289 ha 42 Table of Contents The property is known to contain gold and silver mineralization as evidenced from the production records from the past-producing Gold Hill mine.Production records at the Gold Hill mine show a total of 19 tonnes of ore were mined in 1932, 1934, and 1942 from which 560 grams of gold and 1,027 grams of silver were recovered (Source: MINFILE 082FSW204). In 2008, the Company entered into a joint-venture agreement with Hidalgo Mining International Inc. ("Hidalgo") to explore and develop the Gold Hill Project.Terms of the agreement called for Hidalgo to commit up to $1.25 million USD over three years for developmental drilling and surface ore recovery. and to make an initial payment to North Bay of $50,000 USD.In lieu of cash, the Company agreed to accept payment as 3,546,100 shares of HMIT stock.Hidalgo was also committed to maintain the claims in good standing by applying any work expenditures towards the claims, or else pay the required British Columbia Cash-in-Lieu fees.In October 2009, Hidalgo informed the Company that it could not meet its commitments, and the joint-venture was terminated.The Company has not issued any of its own stock in connection with this joint-venture, and to the best of our knowledge Hidalgo does not own any shares of the Company. 43 Table of Contents The Company has no plans at the present time to explore the property independently, and intends to engage a new joint-venture partner to fund the project.There is no guarantee the Company will be successful in this effort. Bouleau Creek Gold is a road-accessible property covering 950 hectares (2,347 acres) and is located 26 kilometres west of Vernon in southeastern British Columbia. The Company owns a 100% undivided interest in the mineral rights underlying the property, the surface of which is owned by the Province of British Columbia, also known as Crown Land. Our registered claims convey to us the mineral rights for mining-related purposes only, and while our rights allow us to use the surface of a mineral claim for mining and exploration activities, our claims do not convey any residential or recreational rights to the Company.The property is without known reserves, and is exploratory in nature. With the exception of tenures 578838 and 579151, the Bouleau Creek Property was acquired by the direct staking of claims by the Company and payment of the required registration fees to the Province of British Columbia. Tenures 578838 and 579151 were gifted to the Company by Speebo, Inc., a private company controlled by our Chief Executive Officer, Perry Leopold. The registration fees for the Bouleau Creek claims were $364, determined by the statutory fee of $0.40 per hectare for a mineral claim.The initial term of any claim staked in British Columbia is one year.This term may be extended for up to 10 years at a time by filing a statement of work showing minimum expenditures on a mineral claim of $4 per hectare per year for the first 3 years, and $8 per hectare per year for each year thereafter, plus a registration fee of $0.40 per hectare.Based on this formula, the minimum annual work commitment required to maintain the Bouleau Creek property in good standing is currently $4,180.In the event no work is performed by the anniversary date of each claim, the claims may be extended for up to one year at a time by paying the work commitment as a fee to the Province of British Columbia, which is referred to as Cash In Lieu Of Work (“CIL fee”).The Company is currently responsible for the payment of all fees required to maintain this property in good standing. Title to the property is conveyed by tenure number registered with British Columbia, as shown in the following table and claims map. Tenure Number Type Claim Name Good Until Area (ha) Mineral BOULEAU Mineral SIWASH Mineral BOULEAU 2 Mineral BOULEAU CK Mineral BOULEAU N Mineral SIWASH 2 Total Area: 949.9787 ha 44 Table of Contents As documented in British Columbia MINFILE 082LSW069, Bouleau Creek features gold and silver mineralization over an area of approximately 1,000 by 600 metres. The northern portion of the property above Bouleau Creek includes the Siwash prospect, which is documented in BC MINFILE 082LSW046 as an area of gold and silver mineralization that extends over an area measuring 3,000 by 750 metres. The Company has no plans at the present time to explore the property independently, and intends to engage a joint-venture partner to fund the project.There is no guarantee the Company will be successful in this effort. The Tulameen Platinum Project covers 231 hectares (571 acres) and is located along the Tulameen River in the Cascade Mountains of southwestern British Columbia, approximately 150 kilometres northeast of Vancouver. The Company owns a 100% undivided interest in the mineral rights underlying the property, the surface of which is owned by the Province of British Columbia, also known as Crown Land. Our registered claims convey to us the mineral rights for mining-related purposes only, and while our rights allow us to use the surface of a mineral claim for mining and exploration activities, our claims do not convey any residential or recreational rights to the Company.The property is without known reserves, and is exploratory in nature. 45 Table of Contents The Tulameen Platinum Property was acquired by the direct staking of claims by the Company and payment of the required registration fees to the Province of British Columbia.The registration fees for the Tulameen Platinum claims were $92, determined by the statutory fee of $0.40 per hectare for a mineral claim.The initial term of any claim staked in British Columbia is one year.This term may be extended for up to 10 years at a time by filing a statement of work showing minimum expenditures on a mineral claim of $4 per hectare per year for the first 3 years, and $8 per hectare per year for each year thereafter, plus a registration fee of $0.40 per hectare.Based on this formula, the minimum annual work commitment required to maintain the Tulameen Platinum property in good standing is currently $1,016.In the event no work is performed by the anniversary date of each claim, the claims may be extended for up to one year at a time by paying the work commitment as a fee to the Province of British Columbia, which is referred to as Cash In Lieu Of Work (“CIL fee”).The Company is currently responsible for the payment of all fees required to maintain this property in good standing. Title to the property is conveyed by tenure number registered with British Columbia, the specifics of which are shown in the following table and claims map. Tenure Number Type Claim Name Good Until Area (ha) Mineral D1 20101110 Mineral TULAMEEN PLATINUM 20101110 Mineral TP 2 20101110 Mineral TP 3 20101110 Mineral TP 4 20101110 Mineral D2 20101110 Total Area: 230.6673 ha 46 Table of Contents As documented in BC MINFILE 092HNE128, this occurrence is hosted in the dunite-rich core of the Early Jurassic Tulameen Ultramafic Complex, a zoned Alaskan-type intrusive complex. Mineralization occurs in a serpentine breccia zone containing fragments of dunite/peridotite cemented by a matrix of serpentine. The zone is 180 metres long, up to 155 metres wide and lies mostly north of the river, on either side of the creek. .Platinum occurs in elevated values in the breccia and in the surrounding dunite/peridotite. The Company has no plans at the present time to explore the property independently, and intends to engage a joint-venture partner to fund the project.There is no guarantee the Company will be successful in this effort. The Silver Cup Ridge Property is located approximately 70 kilometres southeast of Revelstoke in southeastern British Columbia. The property covers 883 hectares (2,181 acres). The Company owns a 100% undivided interest in the mineral rights underlying the property, the surface of which is owned by the Province of British Columbia, also known as Crown Land. Our registered claims convey to us the mineral rights for mining-related purposes only, and while our rights allow us to use the surface of a mineral claim for mining and exploration activities, our claims do not convey any residential or recreational rights to the Company.The property is without known reserves, and is exploratory in nature. 47 Table of Contents The Silver Cup Ridge Property was acquired by the direct staking of claims by the Company and payment of the required registration fees to the Province of British Columbia.The registration fees for the Silver Cup Ridge claims were $353, determined by the statutory fee of $0.40 per hectare for a mineral claim.The initial term of any claim staked in British Columbia is one year.This term may be extended for up to 10 years at a time by filing a statement of work showing minimum expenditures on a mineral claim of $4 per hectare per year for the first 3 years, and $8 per hectare per year for each year thereafter, plus a registration fee of $0.40 per hectare.Based on this formula, the minimum annual work commitment required to maintain the Silver Cup Ridge property in good standing is currently $3,885.In the event no work is performed by the anniversary date of each claim, the claims may be extended for up to one year at a time by paying the work commitment as a fee to the Province of British Columbia, which is referred to as Cash In Lieu Of Work (“CIL fee”).The Company is currently responsible for the payment of all fees required to maintain this property in good standing. Title to the property is conveyed by tenure number registered with British Columbia, the specifics of which are shown in the following table and claims map. Tenure Number Type Claim Name Good Until Area (ha) Mineral SILVER CUP 20101123 Mineral GOLDEN CROWN 20101123 831482 Mineral SC 3 20100813 Mineral SC 4 Mineral SC 5 Mineral SILVER CUP 2 Mineral SC 2FR Mineral SC 6 Mineral SC 7 Total Area: 882.6602 ha 48 Table of Contents As documented in BC MINFILEs 082KNW116, 082KNW113, and 082KNW220, the Silver Cup Ridge property features gold, silver, copper, and lead mineralization over five separate prospects, the most notable being the Fays Peak Copper, Skyline, and Golden Crown occurrences. The Company has no plans at the present time to explore the property independently, and intends to engage a joint-venture partner to fund the project.There is no guarantee the Company will be successful in this effort. The Lardeau Creek Property covers 594 hectares (1,467 acres) and is located near the head of Lardeau Creek approximately 10 kilometres east of Trout Lake in southeastern British Columbia. The property is situated within the former Trout Lake Mining Division, a well known Kootenay Silver Camp, and is approximately 4 kilometres north of the Company's Silver Cup Ridge property. The Company owns a 100% undivided interest in the mineral rights underlying the property, the surface of which is owned by the Province of British Columbia, also known as Crown Land. Our registered claims convey to us the mineral rights for mining-related purposes only, and while our rights allow us to use the surface of a mineral claim for mining and exploration activities, our claims do not convey any residential or recreational rights to the Company.The property is without known reserves, and is exploratory in nature. 49 Table of Contents The Lardeau Creek Property was acquired by the direct staking of claims by the Company and payment of the required registration fees to the Province of British Columbia.The registration fees for the Lardeau Creek claims were $238, determined by the statutory fee of $0.40 per hectare for a mineral claim.The initial term of any claim staked in British Columbia is one year.This term may be extended for up to 10 years at a time by filing a statement of work showing minimum expenditures on a mineral claim of $4 per hectare per year for the first 3 years, and $8 per hectare per year for each year thereafter, plus a registration fee of $0.40 per hectare.Based on this formula, the minimum annual work commitment required to maintain the Lardeau Creek property in good standing is currently $2,614.In the event no work is performed by the anniversary date of each claim, the claims may be extended for up to one year at a time by paying the work commitment as a fee to the Province of British Columbia, which is referred to as Cash In Lieu Of Work (“CIL fee”).The Company is currently responsible for the payment of all fees required to maintain this property in good standing. Title to the property is conveyed by tenure number registered with British Columbia, the specifics of which are shown in the following table and claims map. Tenure Number Type Claim Name Good Until Area (ha) 575561 Mineral LARDEAU 20101110 20.4971 576424 Mineral LARDEAU 2 20101110 20.499 603313 Mineral LARDEAU 4 20101023 20.4972 706945 Mineral LARDEAU 3 20110223 327.9729 755862 Mineral LARDEAU 5 20110424 204.9587 Total Area: 594.4249 ha 50 Table of Contents As documented in BC MINFILE 082KNW178 and related assessment reports, the Lardeau Creek Property features an ultramafic unit which in places hosts platinum mineralization, and a NW striking shear zone which hosts galena, sphalerite and pyrite as well as tetrahedrite. The Company has no plans at the present time to explore the property independently, and intends to engage a joint-venture partner to fund the project.There is no guarantee the Company will be successful in this effort. The Rachel Property is located approximately 17 kilometres northwest of the village Salmo in southeastern British Columbia, and covers 337 hectares (832 acres). The Company owns a 100% undivided interest in the mineral rights underlying the property, the surface of which is owned by the Province of British Columbia, also known as Crown Land. Our registered claims convey to us the mineral rights for mining-related purposes only, and while our rights allow us to use the surface of a mineral claim for mining and exploration activities, our claims do not convey any residential or recreational rights to the Company.The property is without known reserves, and is exploratory in nature. 51 Table of Contents The Rachel Property was acquired by the direct staking of claims by the Company and payment of the required registration fees to the Province of British Columbia.The registration fees for the Rachel claims were $135, determined by the statutory fee of $0.40 per hectare for a mineral claim.The initial term of any claim staked in British Columbia is one year.This term may be extended for up to 10 years at a time by filing a statement of work showing minimum expenditures on a mineral claim of $4 per hectare per year for the first 3 years, and $8 per hectare per year for each year thereafter, plus a registration fee of $0.40 per hectare.Based on this formula, the minimum annual work commitment required to maintain the Rachel property in good standing is currently $1,483.In the event no work is performed by the anniversary date of each claim, the claims may be extended for up to one year at a time by paying the work commitment as a fee to the Province of British Columbia, which is referred to as Cash In Lieu Of Work (“CIL fee”).The Company is currently responsible for the payment of all fees required to maintain this property in good standing. Title to the property is conveyed by tenure number registered with British Columbia, the specifics of which are shown in the following table and claims map. Tenure Number Type Claim Name Good Until Area (ha) Mineral RACHEL Mineral Mineral RACHEL 2 Mineral RACHEL WEST Total Area: 337.1382 ha 52 Table of Contents As documented in British Columbia government records, the Rachel is known to contain gold, silver and lead mineralization.In 1980, Kimberley Gold Mines removed 14 tonnes of ore from the adit, yielding an average assay of 66.64 grams per tonne gold, 271.5 grams per tonne silver, and 9.42 per cent lead (Source: MINFILE 082FSW299). The Company has no plans at the present time to explore the property independently, and intends to engage a joint-venture partner to fund the project.There is no guarantee the Company will be successful in this effort. The Monte Cristo Property is located in a wide section of the Lillooet River Valley, approximately 31 kilometers northwest of the north end of Harrison Lake in south-central British Columbia.It covers 332 hectares (820 acres). The Company owns a 100% undivided interest in the placer rights underlying the property, the surface of which is owned by the Province of British Columbia, also known as Crown Land. Our registered claims convey to us the placer rights for mining-related purposes only, and while our rights allow us to use the surface of a placer claim for mining and exploration activities, our claims do not convey any residential or recreational rights to the Company.The property is without known reserves, and is exploratory in nature.Subsequent to the acquisition, British Columbia created a reserve that does not allow any further staking of placer claims.However, as our claims were pre-existing, our placer rights have been grandfathered and remain valid for as long as we continue to maintain the property in good standing.The property is also adjacent to an Indian reservation, and any exploration or development work will require the approval of the local First Nations council. 53 Table of Contents The Monte Cristo Property was acquired in August 2006 by way of purchase from a private individual.Consideration paid was $9,750 USD cash and 130,000 shares of common stock, plus a 2% NSR.The claims may be maintained in good standing for up to 10 years at a time by filing a statement of work with the Province of British Columbia showing minimum expenditures on each placer claim of $10 per hectare per year, plus a registration fee of $2.00 per hectare.Based on this formula, the minimum annual work commitment required to maintain the Monte Cristo property in good standing is currently $3,984.In the event no work is performed by the anniversary date of each claim, the claims may be extended for up to one year at a time by paying the work commitment as a fee to the Province of British Columbia, which is referred to as Cash In Lieu Of Work (“CIL fee”).The Company is currently responsible for the payment of all fees required to maintain this property in good standing. Title to the property is conveyed by tenure number registered with British Columbia, the specifics of which are shown in the following table and claims map. Tenure Number Type Claim Name Good Until Area (ha) Placer MAGDOG Placer PLATINUM THUNDER Placer MONTE CRISTO 2 Total Area: 332.5859 ha 54 Table of Contents As documented in BC MINFILEs 092GNE019 and 092GNE013, the mineralization of the property consists of precious metal bearing sands that cover a 400 to 800 meter wide section of the Lillooet River valley. These post-Pleistocene sands contain gold and platinum in submicron sized particles. In 1970, a 1.4 kilogram sample of sand, taken at least a meter below surface, assayed 2.47 grams per tonne gold, 4.80 grams per tonne silver, 2.77 grams per tonne platinum, and 2.71 grams per tonne palladium. The Company has no plans at the present time to explore the property independently, and intends to engage a joint-venture partner to fund the project.There is no guarantee the Company will be successful in this effort. The Connie Hill Property is located on Vancouver Island, approximately 15 kilometres northwest of Courtenay in southwestern British Columbia, and covers 1,627 hectares (4,019 acres). The Company owns a 100% undivided interest in the mineral rights underlying the property, the surface of which is owned by the Province of British Columbia, also known as Crown Land. Our registered claims convey to us the mineral rights for mining-related purposes only, and while our rights allow us to use the surface of a mineral claim for mining and exploration activities, our claims do not convey any residential or recreational rights to the Company.The property is without known reserves, and is exploratory in nature. 55 Table of Contents The Connie Hill Property was acquired by the direct staking of claims by the Company and payment of the required registration fees to the Province of British Columbia.The registration fees for the Connie Hill claims were $651, determined by the statutory fee of $0.40 per hectare for a mineral claim.The initial term of any claim staked in British Columbia is one year.This term may be extended for up to 10 years at a time by filing a statement of work showing minimum expenditures on a mineral claim of $4 per hectare per year for the first 3 years, and $8 per hectare per year for each year thereafter, plus a registration fee of $0.40 per hectare.Based on this formula, the minimum annual work commitment required to maintain the Connie Hill property in good standing is currently $7, 161 .In the event no work is performed by the anniversary date of each claim, the claims may be extended for up to one year at a time by paying the work commitment as a fee to the Province of British Columbia, which is referred to as Cash In Lieu Of Work (“CIL fee”).The Company is currently responsible for the payment of all fees required to maintain this property in good standing. Title to the property is conveyed by tenure number registered with British Columbia, the specifics of which are shown in the following table and claims map. Tenure Number Type Claim Name Good Until Area (ha) Mineral DOVE 4 Mineral DOVE 4A Mineral DOVE 4B Mineral CONNIE HILL 20101023 Mineral MUREX 20101023 Mineral MT WASHINGTON 20101023 Mineral MW 2 20101023 Mineral MUREX 2 20101023 Mineral DOVE Mineral MUREX EXT Mineral MUREX 3 Mineral MW Mineral CONNIE 2 Mineral MUREX FRAC Mineral OYSTER Total Area: 1627.4482 ha 56 Table of Contents As documented in British Columbia government records, the property is known to contain gold, silver zinc, copper, and lead mineralization.A sample of the zone material taken from the Lupus showing (aka Connie Hill) across 0.90 metres assayed 4.42 grams per tonne gold, 20.57 grams per tonne silver, 0.60% zinc, 0.15% copper, 1.59% lead and 0.01% arsenic (Source: MINFILE 092F 308). The Company has no plans at the present time to explore the property independently, and intends to engage a joint-venture partner to fund the project.There is no guarantee the Company will be successful in this effort. The Argo Gold Property is located 10 kilometres west of the south end of Tatlayako Lake, approximately 168 miles northwest of Vancouver, British Columbia.It covers 463 hectares (1,144 acres) and includes ten reverted crown grants. The mineralized area of economic interest covers several square kilometres immediately south of Ottarasko Creek. The strike length is estimated as being at least 3 kilometres long, and is up to 300 metres in width. The target prospects are known as the Langara, the Standard, and the Argo. The Company owns a 100% undivided interest in the mineral rights underlying the property, the surface of which is owned by the Province of British Columbia, also known as Crown Land. Our registered claims convey to us the mineral rights for mining-related purposes only, and while our rights allow us to use the surface of a mineral claim for mining and exploration activities, our claims do not convey any residential or recreational rights to the Company.The property is without known reserves, and is exploratory in nature. 57 Table of Contents The Argo Property was acquired by the direct staking of claims by the Company and payment of the required registration fees to the Province of British Columbia.The registration fees for the Argo claims were $185, determined by the statutory fee of $0.40 per hectare for a mineral claim.The initial term of any claim staked in British Columbia is one year.This term may be extended for up to 10 years at a time by filing a statement of work showing minimum expenditures on a mineral claim of $4 per hectare per year for the first 3 years, and $8 per hectare per year for each year thereafter, plus a registration fee of $0.40 per hectare.Based on this formula, the minimum annual work commitment required to maintain the Argo property in good standing is currently $2,037.In the event no work is performed by the anniversary date of each claim, the claims may be extended for up to one year at a time by paying the work commitment as a fee to the Province of British Columbia, which is referred to as Cash In Lieu Of Work (“CIL fee”).The Company is currently responsible for the payment of all fees required to maintain this property in good standing. Title to the property is conveyed by tenure number registered with British Columbia, the specifics of which are shown in the following table and claims map. Tenure Number Type Claim Name Good Until Area (ha) Mineral ARGO Mineral ARGO 2 Mineral ARGO 4 Mineral ARGO 3 Total Area: 462.8542 ha 58 Table of Contents As documented in British Columbia government records, the Argo property is known to contain gold and silver mineralization.On the Standard occurrence, mineralization is traceable for 75 metres over a width of 1 to 2 metres, with assays at 15 grams per tonne gold and 20.6 grams per tonne silver over 2 metres(Source: BC MINFILE 092N 037). The Company has no plans at the present time to explore the property independently, and intends to engage a joint-venture partner to fund the project.There is no guarantee the Company will be successful in this effort. The North Star Silver Property is situated in the historic Slocan Silver mining camp, and is located 1.5 kilometres east of Slocan Lake and approximately 4 kilomtres south of the village of Silverton in southeastern British Columbia. It covers 333 hectares (823 acres), and encompasses 3 past-producing mines; the Freddy, Noonday, and Buster. The Company owns a 100% undivided interest in the mineral rights underlying the property as shown on the map below.With the exception of any patented claims (known in British Columbia as Crown Grants), the surface of the tenure is owned by the Province of British Columbia. The active Crown Grants within our tenure have been excluded from the map below, so that the map only shows the area to which our mineral rights extend.Our registered claims convey to us these mineral rights for mining-related purposes only, and while our rights allow us to use the surface of a mineral claim for mining and exploration activities, our claims do not convey any residential or recreational rights to the Company.The property is without known reserves, and is exploratory in nature. 59 Table of Contents The North Star Property was acquired by the direct staking of claims by the Company and payment of the required registration fees to the Province of British Columbia.The registration fees for the North Star claims were $133, determined by the statutory fee of $0.40 per hectare for a mineral claim.The initial term of any claim staked in British Columbia is one year.This term may be extended for up to 10 years at a time by filing a statement of work showing minimum expenditures on a mineral claim of $4 per hectare per year for the first 3 years, and $8 per hectare per year for each year thereafter, plus a registration fee of $0.40 per hectare.Based on this formula, the minimum annual work commitment required to maintain the North Star property in good standing is currently $1,465.In the event no work is performed by the anniversary date of each claim, the claims may be extended for up to one year at a time by paying the work commitment as a fee to the Province of British Columbia, which is referred to as Cash In Lieu Of Work (“CIL fee”).Additional claims have been subsequently staked adjacent to the property, but tenure 574560 is considered the core holding that contains the property’s known mineralization.The Company is currently responsible for the payment of all fees required to maintain this property in good standing. Title to the property is conveyed by tenure number 574560 registered with British Columbia, the specifics of which are shown in the following table and claims map. Tenure Number Type Claim Name Good Until Area (ha) Mineral NORTH STAR SILVER 20101023 Total Area: 332.7012 ha 60 Table of Contents Production records for the Freddy indicate 228 tonnes of ore mined between 1962 and 1973. This ore yielded 396,345 grams silver, 715 grams gold, 1,245 kilograms lead, and 1,023 kilograms zinc. (Source: MINFILE 082FNW209). Production records indicate 2 tonnes of ore were mined from the Buster in 1935. This ore yielded 2,364 grams silver, 31 grams gold, 173 kilograms zinc and 150 kilograms lead. (Source: MINFILE 082FNW188). Production records show that the Noonday produced 577 tonnes of ore intermittently from 1899 to 1980, with the bulk of production in the 1950s. From this ore, 1,531,885 grams silver, 93 grams gold, 240 kilograms cadmium, 105,159 kilograms lead and 13,861 kilograms zinc were recovered. Most of the production came from a single stope developed above the upper adit in 1899. (Source: MINFILE 082FNW068). The Company has no plans at the present time to explore the property independently, and intends to engage a joint-venture partner to fund the project.There is no guarantee the Company will be successful in this effort. The Loughborough Gold Property is located on the east side of Loughborough Inlet, approximately 140 miles northwest of Vancouver, British Columbia, and covers 288 hectares (711 acres). The Company owns a 100% undivided interest in the mineral rights underlying the property, the surface of which is owned by the Province of British Columbia, also known as Crown Land. Our registered claims convey to us the mineral rights for mining-related purposes only, and while our rights allow us to use the surface of a mineral claim for mining and exploration activities, our claims do not convey any residential or recreational rights to the Company.The property is without known reserves, and is exploratory in nature. 61 Table of Contents The Loughborough Property was acquired by the direct staking of claims by the Company and payment of the required registration fees to the Province of British Columbia.The registration fees for the Loughborough claims were $115, determined by the statutory fee of $0.40 per hectare for a mineral claim.The initial term of any claim staked in British Columbia is one year.This term may be extended for up to 10 years at a time by filing a statement of work showing minimum expenditures on a mineral claim of $4 per hectare per year for the first 3 years, and $8 per hectare per year for each year thereafter, plus a registration fee of $0.40 per hectare.Based on this formula, the minimum annual work commitment required to maintain the Loughborough property in good standing is currently $1,267.In the event no work is performed by the anniversary date of each claim, the claims may be extended for up to one year at a time by paying the work commitment as a fee to the Province of British Columbia, which is referred to as Cash In Lieu Of Work (“CIL fee”).The Company is currently responsible for the payment of all fees required to maintain this property in good standing. Title to the property is conveyed by tenure number registered with British Columbia, the specifics of which are shown in the following table and claims map. Tenure Number Type Claim Name Good Until Area (ha) Mineral LOUGHBOROUGH GOLD 20101112 Mineral LOUGHBOROUGH 2 Total Area: 287.5661 ha 62 Table of Contents The property is known to contain gold, silver, and copper mineralization.Production records at the past-producing Loughborough Gold mine from 1935 to 1939 show that 114 ounces of gold, 457 ounces of silver, and 185 pounds of copper were produced from 122 tons mined and milled (Source: MINFILE 092K 048). The Company has no plans at the present time to explore the property independently, and intends to engage a joint-venture partner to fund the project.There is no guarantee the Company will be successful in this effort. The Lynx Gold Property covers 850 hectares (3,000 acres) and is located approximately 75 miles southeast of Vernon in southeastern British Columbia. The Company owns a 100% undivided interest in the mineral rights underlying the property, the surface of which is owned by the Province of British Columbia, also known as Crown Land. Our registered claims convey to us the mineral rights for mining-related purposes only, and while our rights allow us to use the surface of a mineral claim for mining and exploration activities, our claims do not convey any residential or recreational rights to the Company.The property is without known reserves, and is exploratory in nature. 63 Table of Contents The Lynx Property was acquired by the direct staking of claims by the Company and payment of the required registration fees to the Province of British Columbia.The registration fees for the Lynx claims were $340, determined by the statutory fee of $0.40 per hectare for a mineral claim.The initial term of any claim staked in British Columbia is one year.This term may be extended for up to 10 years at a time by filing a statement of work showing minimum expenditures on a mineral claim of $4 per hectare per year for the first 3 years, and $8 per hectare per year for each year thereafter, plus a registration fee of $0.40 per hectare.Based on this formula, the minimum annual work commitment required to maintain the Lynx property in good standing is currently $3,740.In the event no work is performed by the anniversary date of each claim, the claims may be extended for up to one year at a time by paying the work commitment as a fee to the Province of British Columbia, which is referred to as Cash In Lieu Of Work (“CIL fee”).The Company is currently responsible for the payment of all fees required to maintain this property in good standing. Title to the property is conveyed by tenure number registered with British Columbia, the specifics of which are shown in the following table and claims map. Tenure Number Type Claim Name Good Until Area (ha) Mineral LYNX 20101111 Mineral LYNX 2 20101111 Mineral LYNX 3 20101111 Mineral LYNX 5 Mineral LYNX 4 Total Area: 849.6265 ha 64 Table of Contents The property is known to contain gold and silver mineralization.One drill intersection of the vein assayed 3.77 grams per tonne gold over 0.6 metres.Another intersection assayed 28.52 grams per tonne gold, 13.4 grams per tonne silver and 0.01 per cent copper across 1.07 metres (Source: MINFILE 082LSE055). The Company has no plans at the present time to explore the property independently, and intends to engage a joint-venture partner to fund the project.There is no guarantee the Company will be successful in this effort. Cherry Gold is a road-accessible property that covers 1200 hectares (2,964 acres) located 9 kilometres east of Cherryville in southeastern British Columbia. The Company owns a 100% undivided interest in the mineral rights underlying the property, the surface of which is owned by the Province of British Columbia, also known as Crown Land. Our registered claims convey to us the mineral rights for mining-related purposes only, and while our rights allow us to use the surface of a mineral claim for mining and exploration activities, our claims do not convey any residential or recreational rights to the Company.The property is without known reserves, and is exploratory in nature. 65 Table of Contents The Cherry Gold Property was acquired by the direct staking of claims by the Company and payment of the required registration fees to the Province of British Columbia.The registration fees for the Cherry Gold claims were $480, determined by the statutory fee of $0.40 per hectare for a mineral claim.The initial term of any claim staked in British Columbia is one year.This term may be extended for up to 10 years at a time by filing a statement of work showing minimum expenditures on a mineral claim of $4 per hectare per year for the first 3 years, and $8 per hectare per year for each year thereafter, plus a registration fee of $0.40 per hectare.Based on this formula, the minimum annual work commitment required to maintain the Cherry Gold property in good standing is currently $5,280.In the event no work is performed by the anniversary date of each claim, the claims may be extended for up to one year at a time by paying the work commitment as a fee to the Province of British Columbia, which is referred to as Cash In Lieu Of Work (“CIL fee”).The Company is currently responsible for the payment of all fees required to maintain this property in good standing. Title to the property is conveyed by tenure number registered with British Columbia, the specifics of which are shown in the following table and claims map. Tenure Number Type Claim Name Good Until Area (ha) Mineral CHERRY GOLD Mineral CHERRY 2 831947 Mineral CHERRY 3 20110822 Mineral CHERRY BLUE Mineral CHERRY 1 Mineral CHERRY 4 Total Area: 1199.5534 ha 66 Table of Contents The property is known to contain gold, silver, and lead mineralization, as documented in BC MINFILE 082LSE063. The Company has no plans at the present time to explore the property independently, and intends to engage a joint-venture partner to fund the project.There is no guarantee the Company will be successful in this effort. Pine River Vanadium covers 733 hectares (1,810 acres) and is located in the Pine River Valley of north-central British Columbia, approximately 700 kilometres northeast of Vancouver and about 600 kilometres northwest of Edmonton, Alberta.While its location is remote, the property has excellent infrastructure with regard to both transportation and energy.A paved highway passes through and alongside the claims, which also runs parallel with the Pine River.The B.C. Railway crosses on the opposite side of the valley as does the Peace River Power transmission line. Natural gas and oil pipelines also follow the highway through the valley. The Company owns a 100% undivided interest in the mineral rights underlying the property, the surface of which is owned by the Province of British Columbia, also known as Crown Land. Our registered claims convey to us the mineral rights for mining-related purposes only, and while our rights allow us to use the surface of a mineral claim for mining and exploration activities, our claims do not convey any residential or recreational rights to the Company.The property is without known reserves, and is exploratory in nature. 67 Table of Contents With the exception of tenures 623083, the Pine River Property was acquired by the direct staking of claims by the Company and payment of the required registration fees to the Province of British Columbia.Tenure 623083 was gifted to the Company by Speebo, Inc., a private company controlled by our Chief Executive Officer, Perry Leopold. The registration fees for the Pine River claims were $293, determined by the statutory fee of $0.40 per hectare for a mineral claim.The initial term of any claim staked in British Columbia is one year.This term may be extended for up to 10 years at a time by filing a statement of work showing minimum expenditures on a mineral claim of $4 per hectare per year for the first 3 years, and $8 per hectare per year for each year thereafter, plus a registration fee of $0.40 per hectare.Based on this formula, the minimum annual work commitment required to maintain the Pine River property in good standing is currently $3,225.In the event no work is performed by the anniversary date of each claim, the claims may be extended for up to one year at a time by paying the work commitment as a fee to the Province of British Columbia, which is referred to as Cash In Lieu Of Work (“CIL fee”).The Company is currently responsible for the payment of all fees required to maintain this property in good standing. Title to the property is conveyed by tenure number registered with British Columbia, the specifics of which are shown in the following table and claims map. Tenure Number Type Claim Name Good Until Area (ha) Mineral PINE VANADIUM 20101223 Mineral PINE 2 Mineral PINE RIVER Mineral PINE 3 Total Area: 732.7787 ha 68 Table of Contents Sampling documented in BC MINFILE 093O 009 has defined a vanadium-bearing zone with a length of 200 metres and an estimated true width of 100 metres. The Company has no plans at the present time to explore the property independently, and intends to engage a joint-venture partner to fund the project.There is no guarantee the Company will be successful in this effort. New Eskay Creek is located in northwestern British Columbia, approximately 70 kilometres north of Stewart, and consists of 2,080 hectares (5,138 acres).Road access is provided by the Eskay Creek Mine Road, which extends from the Stewart-Cassiar Highway at Bob Quinn Lake and traverses through the western portion of the Company’s claims before it reaches the Eskay Creek Mine. The Company owns a 100% undivided interest in the mineral rights underlying the property, the surface of which is owned by the Province of British Columbia, also known as Crown Land. Our registered claims convey to us the mineral rights for mining-related purposes only, and while our rights allow us to use the surface of a mineral claim for mining and exploration activities, our claims do not convey any residential or recreational rights to the Company.The property is without known reserves, and is exploratory in nature. 69 Table of Contents The New Eskay Creek Property was acquired by the direct staking of claims by the Company and payment of the required registration fees to the Province of British Columbia.Additional ground was subsequently acquired by way of an arms-length in-kind property swap with an adjacent claim holder in a verbal agreement that did not involve any payment of any kind by either party.The registration fees for the New Eskay Creek claims were $832, determined by the statutory fee of $0.40 per hectare for a mineral claim.The initial term of any claim staked in British Columbia is one year.This term may be extended for up to 10 years at a time by filing a statement of work showing minimum expenditures on a mineral claim of $4 per hectare per year for the first 3 years, and $8 per hectare per year for each year thereafter, plus a registration fee of $0.40 per hectare.Based on this formula, the minimum annual work commitment required to maintain the New Eskay Creek property in good standing is currently $9,152.In the event no work is performed by the anniversary date of each claim, the claims may be extended for up to one year at a time by paying the work commitment as a fee to the Province of British Columbia, which is referred to as Cash In Lieu Of Work (“CIL fee”).The Company is currently responsible for the payment of all fees required to maintain this property in good standing. Title to the property is conveyed by tenure number registered with British Columbia, the specifics of which are shown in the following table and claims map. Tenure Number Type Claim Name Good Until Area (ha) Mineral NEW ESKAY Mineral Mineral NEW ESKAY 2 Mineral Mineral NEW ESKAY 3 Mineral Mineral Mineral NEW ESKAY 4 Mineral NEW ESKAY 5 Mineral Mineral NEW ESKAY 6 Mineral NEW ESKAY A Mineral NEW ESKAY B Mineral Total Area: 2079.839 ha 70 Table of Contents According to British Columbia government records documented in BC MINFILE 104B 008, the major geological structure at Eskay Creek is known to trend to the north-northeast.This trend runs through the New Eskay Creek property, which to date remains unexplored. The Company has no plans at the present time to explore the property independently, and intends to engage a joint-venture partner to fund the project.There is no guarantee the Company will be successful in this effort. Truax Gold is a road-accessible property located near Gold Bridge and Bralorne in southwestern British Columbia, approximately 150 miles north of Vancouver.It extends over 2,225 hectares (5,496 acres) from Mt. Truax westward to within 3 miles of the historic Bralorne and Pioneer mines. The Company owns a 100% undivided interest in the mineral rights underlying the property, the surface of which is owned by the Province of British Columbia, also known as Crown Land. Our registered claims convey to us the mineral rights for mining-related purposes only, and while our rights allow us to use the surface of a mineral claim for mining and exploration activities, our claims do not convey any residential or recreational rights to the Company.The property is without known reserves, and is exploratory in nature. 71 Table of Contents The Truax Property was acquired by the direct staking of claims by the Company and payment of the required registration fees to the Province of British Columbia.The registration fees for the Truax claims were $890, determined by the statutory fee of $0.40 per hectare for a mineral claim.The initial term of any claim staked in British Columbia is one year.This term may be extended for up to 10 years at a time by filing a statement of work showing minimum expenditures on a mineral claim of $4 per hectare per year for the first 3 years, and $8 per hectare per year for each year thereafter, plus a registration fee of $0.40 per hectare.Based on this formula, the minimum annual work commitment required to maintain the Truax property in good standing is currently $9,790.In the event no work is performed by the anniversary date of each claim, the claims may be extended for up to one year at a time by paying the work commitment as a fee to the Province of British Columbia, which is referred to as Cash In Lieu Of Work (“CIL fee”).The Company is currently responsible for the payment of all fees required to maintain this property in good standing. Title to the property is conveyed by tenure number registered with British Columbia, the specifics of which are shown in the following table and claims map. Tenure Number Type Claim Name Good Until Area (ha) Mineral TRUAX GOLD Mineral TRUAX 2 Mineral TRUAX 3 Mineral TRUAX 4 Mineral TRUAX 5 Mineral TRUAX FR Total Area: 2225.2584 ha 72 Table of Contents The property is known to contain gold and silver mineralization, as documented in BC MINFILE 092JNE060. The Company has no plans at the present time to explore the property independently, and intends to engage a joint-venture partner to fund the project.There is no guarantee the Company will be successful in this effort. Litigation None. Employees We have one full-time employee who is our CEO and Chairman, Mr. Perry Leopold. Mr. Leopold devotes 40 plus hours to the Company each week. We believe we have good relations with all of our employees and do not have any unionized workers. Competition As metal prices continue to increase and demand grows, we expect new companies to form and compete with the already numerous junior and developed mining, exploration and production companies in existence.Some of these companies may be more efficient in locating new claims, which could impede our business plan.As well, some of these companies may be better funded, or more successful in attracting joint-venture partners, and thereby diminish our ability to execute our business plan. 73 Table of Contents Government Regulation At the present time, all of our mining claims are in Canada, where we are subject to regulation by numerous federal and provincial governmental authorities, but most importantly, by the British Columbia Ministry of Energy, Mines, and Petroleum Resources (MEMPR).At some point in the near future we may also acquire mining properties in the United States, and would then be subject to regulation by the Federal Environmental Protection Agency, the Federal Department of the Interior, the Bureau of Land Management, the Forestry Service, as well as other comparable state agencies.The acquisition of a prospect in Mexico, or any other country, will be subject to similar regulatory agencies requirements by various agencies in each country.In all cases, the failure or delay in making required filings and obtaining regulatory approvals or licenses will adversely affect our ability to carry out our business plan. The failure to obtain and comply with any regulations or licenses may result in fines or other penalties, and even the loss of our rights over a prospect. We expect compliance with these regulations to be a substantial expense in terms of time and cost. Therefore, compliance with or the failure to comply with applicable regulation will affect our ability to succeed in our business plan and ultimately to generate revenues and profits. Reports to Security Holders After we become subject to the informational requirements of the Securities Exchange Act of 1934, we will file annual, quarterly and other reports and information with the Securities and Exchange Commission. You may read and copy these reports, statements, or other information we file at the SEC's public reference room at treet N.E. WashingtonD.C.20549. Our filings will also be available to the public from commercial document retrieval services and the Internet worldwide website maintained by the U.S. Securities and Exchange Commission at www.sec.gov. NOTE REGARDING FORWARD-LOOKING STATEMENTS Certain matters discussed herein are forward-looking statements. Such forward-looking statements contained in this prospectus which is a part of our registration statement involve risks and uncertainties, including statements as to: · our future operating results; · our business prospects; · our contractual arrangements and relationships with third parties; · the dependence of our future success on the general economy; · our possible financings; and · the adequacy of our cash resources and working capital. 74 Table of Contents These forward-looking statements can generally be identified as such because the context of the statement will include words such as we “believe,” “anticipate,” “expect,” “estimate” or words of similar meaning. Similarly, statements that describe our future plans, objectives or goals are also forward-looking statements. Such forward-looking statements are subject to certain risks and uncertainties which are described in close proximity to such statements and which could cause actual results to differ materially from those anticipated as of the date of this prospectus. Shareholders, potential investors and other readers are urged to consider these factors in evaluating the forward-looking statements and are cautioned not to place undue reliance on such forward-looking statements. The forward-looking statements included herein are only made as of the date of this prospectus, and we undertake no obligation to publicly update such forward-looking statements to reflect subsequent events or circumstances. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS You should read the following discussion of our financial condition and results of operations in conjunction with the financial statements and the notes thereto, included elsewhere in this prospectus.The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs.Our actual results could differ materially from those discussed in the forward-looking statements.Factors that could cause or contribute to those differences include those discussed below and elsewhere in this prospectus, particularly in the “Risk Factors” section. Overview We seek to acquire, develop, and exploit natural resource properties with extensive reserves of precious metals, including gold, silver, platinum, and palladium, as well as base metals, including copper, zinc, lead and molybdenum. The Company’s business plan is based on the Generative Business Model, which is designed to leverage our mining properties and mineral claims into near-term revenue streams even during the earliest stages of exploration and development.This is accomplished by entering into sales, joint-venture, and/or option contracts with other mining companies, for which the Company generates revenue through payments in cash, stock, and other consideration. We began operations as a prospective mining company in March 2006, and we are engaged in the acquisition, development, and management of natural resources.The Company’s mission is to build a portfolio of viable mining prospects throughout the world and developing them through subsidiaries and joint-venture partners to their full economic potential. North Bay's business plan is based on the Generative Business Model, which is designed to leverage its properties into near-term revenue streams even during the earliest stages of exploration and development. This provides shareholders with multiple opportunities to profit from discoveries while preserving capital and minimizing the risk involved in exploration and development. As of August 19 , 2010, we have joint-ventures underway on our (a) Fawn property in central British Columbia with Silver Quest Resources Ltd, and (b) our Coronation Gold property in southeastern British Columbia.Two joint-ventures consummated in December 2008 have since been terminated.As of December 31, 2009 and December 31, 2008, revenue from joint-venture agreements totaled $65,580 and $110,535, respectively.Of the $65,580 recognized from joint-ventures in 2009, $44,631 was received in cash. $20,949 was due from Hidalgo Mining for Claim Maintenance fees, of which $1,800 was actually received and credited to Mining Property Costs, Claim Fees.The balance of $19,149 was not received by the time the joint-venture with Hidalgo was terminated, and that amount was subsequently written-down as a Bad Debt Expense.The $110,935 recognized in 2008 was received as shares of Hidalgo Mining stock, and was therefore non-cash revenue.As of December 31, 2009 and December 31, 2008, cash revenue from claim sales totaled $19,910 and $45,777, respectively.As per GAAP, these revenues have been classified as “Other Income”. Top-line revenue is reserved for when we begin actual mining operations and begin generating revenue from mine production. We currently do not control any properties with active mining operations, and while we are presently seeking to acquire operating properties, there is no guarantee that said negotiations will be successful. As of August 19 , 2010, we own the mineral rights to over 150 mining claims in British Columbia, which encompasses an aggregate holding of over 60,000 acres.As per GAAP, expenditures to acquire and maintain our properties have been expensed, and will continue to be expensed until such time as we begin mining operations at one or more of our properties. Our acquisition of any mining claim in British Columbia conveys the mineral or placer rights for mining-related purposes only, and while our rights allow us to use the surface of a claim for mining and exploration activities, our claims do not convey any other surface, residential or recreational rights to the Company.Additionally, our right to extraction is limited to relatively small amounts, such as would be used for bulk sampling, and actual mining operations require additional permits and possibly conversion of our claims to mining leases. 75 Table of Contents We currently generate revenue from claim sales and joint-venture agreements.When we sell a claim, we capture near-term revenue, but forego any possibility of a future revenue stream.When we enter into a joint-venture, we receive near-term revenue as well as a commitment for future revenue, but since the joint-venture partner has the option to withdraw at any time, we can not project revenue from a joint-venture into the future.However, should a joint-venture partner withdraw, we still retain control of the asset, and can therefore enter into another joint-venture with another partner, develop the property ourselves, or else elect to sell the claims. We expect to generate near-term revenue growth through claim sales and joint-venture activitiesHowever, there is no assurance that the Company can successfully secure new joint-venture partnerships on terms that are satisfactory to the Company. We expect to generate long-term revenue through the acquisition of an operating mine, and by the development of our properties, either independently or through joint-venture partners, into operating mines.There is no assurance that these efforts will be successful, or that the projects will be economically viable. Going Concern Our financial statements have been prepared on a going concern basis, which implies the Company will continue to realize its assets and discharge its liabilities in the normal course of business. The Company has generated modest revenues since inception and has never paid any dividends and is unlikely to pay dividends. The continuation of the Company as a going concern is dependent upon the continued financial support from its shareholders, the ability of the Company to obtain necessary equity financing to continue operations and to determine the existence, discovery and successful exploration of economically recoverable reserves in its resource properties, confirmation of the Company’s interests in the underlying properties, and the attainment of profitable operations. The Company has had very little operating history to date. These financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. We have experienced recurring net losses from operations, which losses have caused an accumulated deficit of approximately $10,186,544 as of June 30 , 2010. In addition, we have a working capital deficit of approximately $ 712,323 as of June 30 , 2010. We had net losses of $786,979 and $328,478 for the years ended December31, 2009 and 2008, respectively. These factors, among others, raise substantial doubt about our ability to continue as a going concern. If we are unable to generate profits and are unable to continue to obtain financing to meet our working capital requirements, we may have to curtail our business sharply or cease operations altogether. Our continuation as a going concern is dependent upon our ability to generate sufficient cash flow to meet our obligations on a timely basis to retain our current financing, to obtain additional financing, and, ultimately, to attain profitability. Should any of these events not occur, we will be adversely affected and we may have to cease operations. As of December 31, 2009 the accumulated deficit attributable to CEO stock awards valued according to GAAP totals $2,558,535 since inception. As of December 31, 2009 the accumulated deficit attributable to CEO compensation is $656,310 in deferred compensation.This reflects the total amounts unpaid as per the management agreement with The PAN Network dating back to January 2006, less any amounts actually paid or forgiven since 2006.These totals are non-cash expenses which are included in the accumulated deficit since inception.Actual CEO compensation paid in cash since 2006 has totaled $113,882, consisting of $10,000 in 2006, $50,764 in 2007, $23,139 in 2008, and $29,979 in 2009.These cash expenditures are also included in the accumulated deficit. The ongoing execution of our business plan is expected to result in operating losses over the next twelve months. Management believes it will need to raise capital through stock issuances in order to have enough cash to maintain its operations for the next twelve months. There are no assurances that we will be successful in achieving our goals of obtaining cash through stock issuances or increasing revenues and reaching profitability. In view of these conditions, our ability to continue as a going concern is dependent upon our ability to meet our financing requirements, and to ultimately achieve profitable operations. Management believes that its current and future plans provide an opportunity to continue as a going concern. The accompanying financial statements do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts and classification of liabilities that may be necessary in the event we cannot continue as a going concern. 76 Table of Contents Summary of Significant Accounting Policies Revenue Recognition The company has recognized no mining revenue to date. In the future mining revenue will be recognized according to the policy described below. Revenue is recognized when the following conditions are met: (a)persuasive evidence of an arrangement to purchase exists; (b) the price is fixed and determinable; (c) the product has been delivered; and (d) collection of the sales price is reasonably assured. Under the terms of concentrate sales contracts with third-party smelters, final prices for the gold, silver, zinc, copper and lead in the concentrate are set based on the prevailing spot market metal prices on a specified future date based on the date that the concentrate is delivered to the smelter. The Company records revenues under these contracts based on forward prices at the time of delivery, which is when transfer of legal title to concentrate passes to the third-party smelters. The terms of the contracts result in differences between the recorded estimated price at delivery and the final settlement price. These differences are adjusted through revenue at each subsequent financial statementdate. Mineral Property Costs The Company has been in the exploration stage since it entered the Mining Sector on March 10, 2006 and has not yet realized any revenues from mining operations. During this time, the company has staked various mineral claims in British Columbia, Canada. These claims grant certain rights to minerals within the staked claim and are renewable annually. These claims in themselves do not give the Company authority to extract and in some cases explore minerals within the claim. Due to limitations on the legal ability of the Company to explore and extract minerals within the claims, these claims did not meet the GAAP requirements to be classified as mineral rights pursuant to ASC 805-20-55-37. ASC 805-20-55-37 defines mineral rights as the legal right to explore, extract, and retain at least a portion of the benefits from mineral deposits. Based on the mineral claims not meeting the criteria to be classified as mineral rights, the costs were expensed as incurred and not capitalized. The Company has adopted the provisions of the FASB standard related to accounting for asset retirement obligations, which establishes standards for the initial measurement and subsequent accounting for obligations associated with the sale, abandonment, or other disposal of long-lived tangible assets arising from the acquisition, construction or development and for normal operations of such assets.As of June 30 , 2010, the Company had no developed properties, therefore an accrual related to asset retirement obligations was not necessary. Income Taxes The Company utilizes the liability method of accounting for income taxes. Under the liability method, deferred tax assets and liabilities are determined based on the differences between the financial reporting basis and the tax basis of the assets and liabilities, and are measured using enacted tax rates that will be in effect when the differences are expected to reverse. The Company adopted the provisions of the FASB interpretation related to accounting for uncertainty in income taxes, which seeks to reduce the diversity in practice associated with the accounting and reporting for uncertainty in income tax positions.The Company believes it does not have any uncertain tax positions taken or expected to be taken in its income tax returns. Fair Value of Financial Instruments The Company adopted the FASB standard related to fair value measurement at inception. The standard defines fair value, establishes a framework for measuring fair value and expands disclosure of fair value measurements. The standard applies under other accounting pronouncements that require or permit fair value measurements and, accordingly, does not require any new fair value measurements. The standard clarifies that fair value is an exit price, representing the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants. As such, fair value is a market-based measurement that should be determined based on assumptions that market participants would use in pricing an asset or liability. As a basis for considering such assumptions, the standard established a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value as follows. 77 Table of Contents Level 1. Observable inputs such as quoted prices in active markets; Level 2. Inputs, other than quoted prices in active markets, that are observable either directly or indirectly; and Level 3. Unobservable inputs in which there is little or no market data, which require the reporting entity to develop its own assumptions. The Company had no assets measured at fair value on a recurring basis as of June 30, 2010. The following table presents assets that are measured and recognized at fair value as of December 31, 2009 and the year then ended on a recurring basis: Total Realized Description Level 1 Level 2 Level 3 Loss Available For Sale Securities $ $
